


Exhibit 10.1


 

 

 

Execution Copy

 

 

 

 

 

 

 

 

 

ASSET PURCHASE AGREEMENT

 

 

 

 

 

 

 

 

 

among

 

 

 

LENOX GROUP INC.,

 

LENOX, INCORPORATED,

 

LENOX WORLDWIDE, LLC,

 

LENOX RETAIL, INC.,

 

LENOX SALES, INC.,

 

FL 56 INTERMEDIATE, CORP.,

 

D 56, INC.

 

and

 

LDG-DELAWARE OPCO, INC.

 

Dated as of February 28, 2009


--------------------------------------------------------------------------------

 

 

 

 

 

TABLE OF CONTENTS

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

 

ARTICLE I DEFINITIONS

 

1

 

 

 

Section 1.01

 

Definitions

 

1

Section 1.02

 

Interpretation and Rules of Construction

 

15

 

 

 

 

 

ARTICLE II PURCHASE AND SALE

 

15

 

 

 

Section 2.01

 

Purchase and Sale of Assets

 

15

Section 2.02

 

Assumption and Exclusion of Liabilities

 

19

Section 2.03

 

Purchase of Purchased Assets

 

21

Section 2.04

 

Purchase Price

 

22

Section 2.05

 

Payment of Purchase Price

 

22

Section 2.06

 

Allocation of the Purchase Price

 

22

Section 2.07

 

Determined Cure Costs

 

23

Section 2.08

 

Closing

 

23

Section 2.09

 

Closing Deliveries by the Sellers

 

23

Section 2.10

 

Closing Deliveries by the Purchaser

 

24

Section 2.11

 

Relinquishment of Control

 

25

Section 2.12

 

Assignment of Contracts and Rights

 

25

 

 

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE SELLERS

 

26

 

 

 

Section 3.01

 

Organization, Authority and Qualification of the Seller

 

26

Section 3.02

 

No Conflict

 

27

Section 3.03

 

Governmental Consents and Approvals

 

27

Section 3.04

 

SEC Filings; Financial Statements; Undisclosed Liabilities

 

28

Section 3.05

 

Litigation

 

28

Section 3.06

 

Compliance with Laws

 

29

Section 3.07

 

Environmental Matters

 

29

Section 3.08

 

Intellectual Property

 

30

Section 3.09

 

Real Property

 

31

Section 3.10

 

Employee Benefit Matters

 

32

Section 3.11

 

Taxes

 

32

Section 3.12

 

Material Contracts

 

33

Section 3.13

 

Brokers

 

34

Section 3.14

 

Insurance

 

34

Section 3.15

 

Permits

 

35

Section 3.16

 

Absence of Certain Changes

 

35

Section 3.17

 

Labor Matters

 

36

Section 3.18

 

Assets

 

36

 

 

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

36

 

 

 

Section 4.01

 

Organization and Authority of the Purchaser

 

36

Section 4.02

 

No Conflict

 

37

i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

 

Section 4.03

 

Governmental Consents and Approvals

 

37

Section 4.04

 

Litigation

 

37

Section 4.05

 

Brokers and Finders

 

37

Section 4.06

 

Financial Capability

 

37

Section 4.07

 

Condition of the Business

 

38

 

 

 

 

 

ARTICLE V ADDITIONAL AGREEMENTS

 

38

 

 

 

Section 5.01

 

Assumption of Assigned Contracts

 

38

Section 5.02

 

Conduct of Business Prior to the Closing

 

39

Section 5.03

 

Access to Information

 

42

Section 5.04

 

Regulatory and Other Authorizations; Notices and Consents

 

42

Section 5.05

 

Permits and Licenses

 

43

Section 5.06

 

Environmental Related Actions

 

43

Section 5.07

 

Intellectual Property

 

43

Section 5.08

 

Further Action

 

44

Section 5.09

 

Cooperation and Exchange of Information

 

44

Section 5.10

 

Conveyance Taxes

 

45

Section 5.11

 

Nondisclosure

 

45

Section 5.12

 

Documents at Closing

 

46

Section 5.13

 

Non-Competition; Non-Solicitation

 

46

Section 5.14

 

Parties’ Access to Records After Closing

 

46

Section 5.15

 

Notification of Certain Matters

 

47

Section 5.16

 

Customers and Suppliers

 

47

Section 5.17

 

COBRA Matters

 

47

 

 

 

 

 

ARTICLE VI EMPLOYEE MATTERS

 

47

 

 

 

Section 6.01

 

Employment

 

47

Section 6.02

 

Employee Benefits

 

48

 

 

 

 

 

ARTICLE VII BANKRUPTCY COURT MATTERS

 

50

 

 

 

Section 7.01

 

Bankruptcy Court Filings

 

50

 

 

 

 

 

ARTICLE VIII CONDITIONS TO CLOSING

 

50

 

 

 

Section 8.01

 

Conditions to Obligations of the Sellers

 

50

Section 8.02

 

Conditions to Obligations of the Purchaser

 

51

 

 

 

 

 

ARTICLE IX TERMINATION, AMENDMENT AND WAIVER

 

53

 

 

 

Section 9.01

 

Termination

 

53

Section 9.02

 

Effect of Termination

 

54

 

 

 

 

 

ARTICLE X NON-SURVIVAL OF REPRESENTATIONS AND WARRANTIES

 

54

 

 

 

Section 10.01

 

Non-Survival of Representations and Warranties

 

54

ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)

 

 

 

 

 

 

 

Page

 

 

 

ARTICLE XI GENERAL PROVISIONS

 

54

 

 

 

Section 11.01

 

Expenses

 

54

Section 11.02

 

Notices

 

54

Section 11.03

 

Public Announcements

 

55

Section 11.04

 

Severability

 

56

Section 11.05

 

Entire Agreement

 

56

Section 11.06

 

Successors and Assigns

 

56

Section 11.07

 

Non-Recourse

 

56

Section 11.08

 

Amendment

 

57

Section 11.09

 

Waiver

 

57

Section 11.10

 

No Third Party Beneficiaries

 

57

Section 11.11

 

Governing Law

 

57

Section 11.12

 

Waiver of Jury Trial

 

57

Section 11.13

 

Currency

 

58

Section 11.14

 

Construction

 

58

Section 11.15

 

Counterparts

 

58


 

 

 

 

EXHIBITS

 

 

 

 

 

 

 

Exhibit A

—

 

[Intentionally Left Blank]

 

 

 

 

Exhibit B

—

 

Form of Assignment of Intellectual Property

 

 

 

 

Exhibit C

—

 

Form of Bill of Sale and Assignment and Assumption Agreement

 

 

 

 

Exhibit D

—

 

Form of Deed

 

 

 

 

Exhibit E

—

 

Purchaser’s Disclosure Schedule

 

 

 

 

Exhibit F

—

 

Sellers’ Disclosure Schedule

 

 

 

 

Exhibit G

—

 

Backstop Rights Purchase Agreement

 

 

 

 

Exhibit H

—

 

Credit Agreement

iii

--------------------------------------------------------------------------------

 

                    ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of
February 28, 2009, among Lenox Group Inc., a Delaware corporation (“LGI”),
Lenox, Incorporated, a New Jersey corporation (“LI”), Lenox Worldwide, LLC, a
Delaware limited liability company (“LW”), Lenox Retail, Inc., a Minnesota
corporation (“LRI”), Lenox Sales, Inc., a Minnesota corporation (“LSI”), FL 56
Intermediate, Corp., a Delaware corporation (“FL”), D 56, Inc., a Minnesota
corporation (“D56” and collectively with LGI, LI, LW, LRI, LSI and FL, the
“Sellers”), and LDG-Delaware Opco, Inc., a Delaware corporation (the
“Purchaser”).

RECITALS

                    WHEREAS, the Sellers are engaged in the business of
manufacturing, designing, distributing, sourcing, marketing and selling
(including through wholesale, retail and direct channels) dinnerware, stemware,
fine crystal and beverageware, flatware, giftware, other tableware, holiday,
seasonal and home decorative, figurine and collectible products and accessories
and other similar products, including under the Seller Brands (as defined below)
and other brands (the “Business”);

                    WHEREAS, on November 23, 2008, the Sellers commenced
voluntary cases under chapter 11 (the “Chapter 11 Cases”) of title 11 of the
United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court
for the Southern District of New York (the “Bankruptcy Court”);

                    WHEREAS, on December 16, 2008, the Bankruptcy Court entered
an order (the “Bidding Procedures Order”) approving procedures for the sale of
all or substantially all of the Sellers’ assets;

                    WHEREAS, the Purchaser was the Successful Bidder (as defined
in the Bidding Procedures Order) for the Sellers’ assets under the procedures
approved in the Bidding Procedures Order; and

                    WHEREAS, the Sellers wish to sell, assign and transfer to
the Purchaser, and the Purchaser wishes to purchase and acquire from the
Sellers, the Purchased Assets (as defined below), and the Purchaser is willing
to assume all of the Assumed Liabilities (as defined below), all upon the terms
and subject to the conditions set forth herein.

                    NOW, THEREFORE, in consideration of the promises and the
representations, warranties, agreements and covenants hereinafter set forth, and
intending to be legally bound, the Sellers and the Purchaser hereby agree as
follows:

ARTICLE I DEFINITIONS

                    Section 1.01 Definitions. For purposes of this Agreement:

                    “Accounts Payable” means any and all accounts payable of the
Sellers to third parties (other than to any Seller or any Affiliate of any
Seller) arising from the conduct of the Business, incurred by the Sellers before
the Petition Date.

--------------------------------------------------------------------------------

                    “Accrued Professional Fees” means any accrued but unpaid
professional fees incurred by the Sellers or the Creditors’ Committee through
the Closing Date that have been or subsequently will be approved by the
Bankruptcy Court which shall be deemed to include without limitation the accrued
and unpaid fees of Berenson approved by order of the court dated February 12,
2009, other than transaction, restructuring, success or financing fees unless
consented to in writing by the Purchaser and the Sponsors.

                    “Action” means any claim, as defined in the Bankruptcy Code,
action, complaint, suit, litigation, arbitration, appeal, petition, demand,
inquiry, hearing, proceeding, investigation or other dispute, whether civil,
criminal, administrative or otherwise, at law or in equity, by or before any
Governmental Authority or any third person.

                    “Affiliate” means, with respect to any specified Person, any
other Person that directly, or indirectly through one or more intermediaries,
controls, is controlled by, or is under common control with, such specified
Person.

                    “Agreement” has the meaning given to it in the preamble
hereto.

                    “Allocation” has the meaning given to it in Section 2.06.

                    “Ancillary Agreements” means the Bill of Sale and Assignment
and Assumption Agreement, the Deeds, the Assignments of Leased Properties, the
Assignments of Intellectual Property and any other instrument or agreement
contemplated by this Agreement or the foregoing.

                    “Assigned Contract” means any Contract concerning
Transferred Intellectual Property or that relates to, or is used or useful in or
held for use in, the Business, including any Material Contract, that is not an
Excluded Asset.

                    “Assignments of Leased Properties” means the Assignments of
Leased Properties to be executed and delivered by the Sellers and the Purchaser
at the Closing with respect to the leases of the Leased Real Property that are
Assigned Contracts, in the form to be reasonably agreed by Purchaser and Sellers
prior to the Closing.

                    “Assignments of Intellectual Property” means the Assignments
of Owned Intellectual Property to be executed and delivered by the Sellers and
Purchaser at the Closing, substantially in the form attached hereto as Exhibit
B.

                    “Assumed Liabilities” has the meaning given to it in Section
2.02(a).

                    “Assumption Notice” has the meaning given to it in Section
2.12(b).

                    “Bankruptcy Code” has the meaning given to it in the
recitals hereto.

                    “Bankruptcy Court” has the meaning given to it in the
recitals hereto.

2

--------------------------------------------------------------------------------

                    “Bill of Sale and Assignment and Assumption Agreement” means
the Bill of Sale and Assignment and Assumption Agreement to be executed and
delivered by the Sellers and the Purchaser at the Closing, substantially in the
form attached hereto as Exhibit C.

                    “Business” has the meaning given to it in the recitals
hereto.

                    “Business Day” means any day that is not a Saturday, a
Sunday or other day on which banks are required or authorized by Law to be
closed in the City of New York.

                    “Business Employees” means all current employees, officers
and directors of Sellers and their Affiliates who perform, as of the date
hereof, services primarily related to the Business.

                    “Cash” means all cash and cash equivalents as determined in
accordance with GAAP, net of all outstanding checks and transfers; provided,
that “Cash” shall not be less than $0.00.

                    “Chapter 11 Cases” has the meaning given to it in the
recitals hereto.

                    “Closing” has the meaning given to it in Section 2.08.

                    “Closing Date” has the meaning given to it in Section 2.08.

                    “COBRA Notice Election” has the meaning given to it in
Section 5.17.

                    “Consent” means any consent, waiver, approval, order or
authorization of, or registration, declaration or filing with or notice to, any
Governmental Authority or other Person.

                    “Consent Pending Contract” has the meaning given to it in
Section 2.12(a).

                    “Contracts” means any contract, arrangement, note, bond,
commitment, purchase order, sales order, franchise, guarantee, indemnity,
indenture, instrument, lease, license or other agreement, understanding,
instrument or obligation, whether written or oral, all amendments, supplements
and modifications of or for any of the foregoing and all rights and interests
arising thereunder or in connection therewith, other than any Employee Plan
(except for any Contract set forth on Section 2.01(b)(vi) of the Sellers’
Disclosure Schedule).

                    “Contract Retention Period” has the meaning given to it in
Section 2.12(b).

                    “control” (including the terms “controlled by” and “under
common control with”), with respect to the relationship between or among two or
more Persons, means the possession, directly or indirectly or as trustee,
personal representative or executor, of the power to direct or cause the
direction of the affairs, policies or management of a Person, whether through
the ownership of voting securities, as trustee, personal representative or
executor, by Contract, credit arrangement or otherwise.

                    “Conveyance Taxes” means all sales, use, value added,
transfer, stamp, stock transfer, real property transfer and similar Taxes.

3

--------------------------------------------------------------------------------

                    “Corporate Name” has the meaning given to it in Section
5.07(a).

                    “Credit Bid” means a credit bid of a portion of the
Pre-Petition Term Loan Obligations in an amount equal to $44,500,000.

                    “Creditors’ Committee” means the Official Committee of
Unsecured Creditors appointed by the Office of United States Trustee in the
Chapter 11 Cases.

                    “D56” has the meaning set forth in the preamble hereto.

                    “D56 Business” means the business of manufacturing,
designing, distributing, sourcing, marketing and selling (including through
wholesale, retail and direct channels) of holiday, seasonal and home decorative,
figurine and collectible products and accessories and other similar products
under the Department 56 brands as conducted by or on behalf of D56.

                    “D56 Scale Down” means in connection with the D56 Business,
the discontinuance of certain product lines, showrooms and retail stores, the
restructuring of the D56 sales force, and the termination of employees publicly
disclosed by LGI prior to the date hereof, including employees at the D56
headquarters in Eden Prairie, Minnesota, employees at the D56 offices in
Petaluma, California, and field sales and showroom employees.

                    “Deed” means, with respect to each parcel of Owned Real
Property, the instrument of conveyance customary to the applicable jurisdiction
in registrable or recordable form where applicable, to be executed and delivered
by the applicable Seller at the Closing in order to convey to the Purchaser such
Seller’s interest, if any, in such parcel of Owned Real Property, free and clear
of all Liens, other than Permitted Encumbrances, substantially in the form
attached hereto as Exhibit D.

                    “Determined Cure Costs” means, in the aggregate, all amounts
payable to counterparties of Assigned Contracts (other than Excluded Contracts)
on account of the assumption of the Assigned Contracts (other than Excluded
Contracts) by the Sellers as determined pursuant to a Final Order, which Order
may be the Sale Order.

                    “DIP Credit Agreement” means that certain Senior Secured,
Super-Priority Debtor-In-Possession Revolving Credit Agreement, dated as of
November 25, 2008, among D56, LRI, LI, LGI, the DIP Lenders and other guarantors
party thereto, UBS Securities LLC, JPMorgan Chase Bank, NA, UBS Loan Finance
LLC, and UBS AG, Stamford Branch.

                    “DIP Lenders” means the several banks and other financial
institutions or entities from time to time that made loans under the DIP Credit
Agreement.

                    “DIP Order” means the Final Order of the Bankruptcy Court
approving the Sellers’ Motion (A) for Authorization to (i) Obtain Post-Petition
Financing Pursuant to 11 U.S.C. § 364; (ii) Utilize Cash Collateral Pursuant to
11 U.S.C. § 363; (iii) Grant Priming Liens and Superpriority Claims to
Post-Petition Lenders Pursuant to 11 U.S.C. § 364(c) and (d); (iv) Provide
Adequate Protection to Pre-Petition Lenders Pursuant to 11 U.S.C. §§ 361, 362,
363, and 364 and (B) to Schedule a Final Hearing Pursuant to Bankruptcy Rule
4001 dated November 23, 2008.

4

--------------------------------------------------------------------------------

                    “Employee Plans” has the meaning given to it in Section
3.10(a).

                    “Environmental Claim” means any and all written complaints,
summons, citations, directives, orders, claims, litigation, investigations,
notices of violation, judgments, administrative, regulatory or judicial actions,
suits, demands or proceedings, or written notices of noncompliance or violation
by any Governmental Authority or Person involving or alleging potential
liability arising out of or resulting from any violation of Environmental Law or
the presence or Release of Hazardous Material from or relating to: (i) any of
the Owned Real Property, Leased Real Property or any other assets, properties or
businesses of Sellers or any of their respective predecessors in interest; (ii)
any facilities receiving or handling Hazardous Materials generated by any of the
Sellers.

                    “Environmental Law” means all Federal, state, local and
foreign Laws, statutes, ordinances, rules, regulations, permits, licenses,
registrations, Orders, judgments, decrees, injunctions, or legally enforceable
requirements of any Governmental Entity which are in effect on or prior to the
Closing Date, and all final court orders and decrees and arbitration awards
imposing Liability or establishing standards of conduct for protection of the
environment and human health and safety including the Comprehensive
Environmental Response, Compensation and Liability Act (“CERCLA”), 42 U.S.C.
9601 et seq., as amended; the Resource Conservation and Recovery Act (“RCRA”),
42 U.S.C. 6901 et seq., as amended; the Clean Air Act (“CAA”), 42 U.S.C. 7401 et
seq., as amended; the Clean Water Act (“CWA”), 33 U.S.C. 1251 et seq., as
amended; the Occupational Safety and Health Act (“OSHA”), 29 U.S.C. 655 et seq.

                    “Environmental Liability” means all Liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, natural resource damages, costs and expenses (including
all reasonable fees, disbursements and expenses of counsel, experts and
consultants and costs of investigations and feasibility studies), fines,
penalties, sanctions and interest of the Sellers arising under Environmental
Laws, or otherwise incurred as a result of any claim or demand by any
Governmental Authority or any third party, and which relate to any environmental
condition, violation or alleged violation of Environmental Laws or Releases of
Hazardous Materials at or from (i) any of the Owned Real Property, Leased Real
Property or any other assets, properties or businesses of any Seller or any of
their respective predecessors in interest; (ii) adjoining properties or
businesses; or (iii) any facilities which received Hazardous Materials generated
by any Seller or any predecessor in interest of any Seller.

                    “Environmental Permits” means any permit, registration,
certificate, qualification, approval, identification number, license and other
authorization required under or issued pursuant to any applicable Environmental
Law or otherwise required by any applicable Governmental Authority.

                    “ERISA” means the Employee Retirement Income Security Act of
1974, as amended.

                    “ERISA Affiliate” means a Person required at any particular
time to be aggregated with any of the Sellers under Sections 414(b), (c), (m) or
(o) of the Tax Code or Section 4001 of ERISA.

5

--------------------------------------------------------------------------------

                    “Exchange Act” means the Securities Exchange Act of 1934, as
amended, including the rules and regulations promulgated thereunder.

                    “Excluded Assets” has the meaning given to it in Section
2.01(b).

                    “Excluded Contract” has the meaning given to it in Section
5.01(a).

                    “Excluded Incentive Assets” means the Tax credits,
incentives and grants set forth in the first three items of Section 2.01(b)(vii)
of the Sellers’ Disclosure Schedule.

                    “Excluded Liabilities” has the meaning given to it in
Section 2.02(b).

                    “Excluded Taxes” means (i) all Taxes (other than Pre-Closing
Lien Taxes and Conveyance Taxes) relating to the Purchased Assets or the
Business for any Pre-Closing Period and (ii) any income Taxes imposed on the
Sellers. For purposes of this Agreement, in the case of any Straddle Period, (a)
Property Taxes relating to the Purchased Assets allocable to the Pre-Closing
Period shall be equal to the amount of such Property Taxes for the entire
Straddle Period multiplied by a fraction, the numerator of which is the number
of days during the Straddle Period that fall within the portion of the Straddle
Period ending on (and including) the day before the Closing Date and the
denominator of which is the number of days in the entire Straddle Period, and
(b) Taxes (other than Property Taxes) relating to the Purchased Assets for the
Pre-Closing Period shall be computed as if such taxable period ended as of 12:01
a.m. New York time on the Closing Date.

                    “Final Order” means an order, judgment or other decree of
the Bankruptcy Court or any other court or judicial body with proper
jurisdiction, as the case may be, which is in full force and effect, as to which
no appeal is pending and which has not been, and is not subject to being,
reversed, stayed, modified or amended.

                    “FL” has the meaning set forth in the preamble hereto.

                    “GAAP” means United States generally accepted accounting
principles in effect from time to time throughout the periods involved.

                    “Governmental Authority” means any federal, national,
supranational, foreign, state, provincial, local, county, municipal or other
government, any governmental, regulatory or administrative authority, agency,
department, bureau, board, commission or official or any quasi-governmental or
private body exercising any regulatory, taxing, importing or other governmental
or quasi-governmental authority, or any court (including the Bankruptcy Court),
tribunal, judicial or arbitral body, or any Self-Regulatory Organization.

                    “Hazardous Material” shall include, without regard to amount
and/or concentration (a) any element, compound, or chemical that is defined,
listed or otherwise classified as a contaminant, pollutant, toxic pollutant,
toxic or hazardous substances, extremely hazardous substance or chemical,
hazardous waste, medical waste, biohazardous or infectious waste, special waste,
or solid waste under Environmental Laws; (b) petroleum, petroleum-based or
petroleum-derived products; (c) polychlorinated biphenyls; (d) any substance
exhibiting a hazardous waste characteristic including but not limited to
corrosivity, ignitibility, toxicity or

6

--------------------------------------------------------------------------------

reactivity as well as any radioactive or explosive materials; and (e) any raw
materials, building components, including but not limited to asbestos-containing
materials and manufactured products containing Hazardous Materials.

                    “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements
Act of 1976, as amended, and the rules and regulations promulgated thereunder.

                    “HSR Approval” has the meaning given to it in Section 3.03.

                    “IBNR Claims Period” has the meaning given to it in Section
6.02(g).

                    “IBNR Liabilities” has the meaning given to it in Section
6.02(g).

                    “Indebtedness” means any liabilities or obligations, whether
contingent or otherwise (including penalties, interest and premiums), including
any of the following: (i) in respect of borrowed money or with respect to
advances of any kind (including under the DIP Credit Agreement or any applicable
credit line); (ii) evidenced by bonds, notes, debentures or similar instruments,
(iii) for the payment of money relating to any capitalized lease obligation;
(iv) for the deferred purchase price of goods or services or for trade or barter
arrangements; (v) evidenced by a letter of credit or reimbursement obligation
with respect to any letter of credit; (vi) under interest rate, currency or
commodity hedging, swap or similar derivative transactions; (vii) all
guarantees, assumptions, endorsements or other agreements and arrangements
having the economic effect of a guarantee of any Person by the Sellers; and
(viii) all liabilities and other obligations of others of the kind described in
clauses (i) – (vii) that are secured by a Lien on any properties or assets of
the Sellers.

                    “Intellectual Property” means all (i) foreign and domestic
trademarks, service marks, brand names, Internet domain names, logos, symbols,
trade dress, assumed names, fictitious names and trade names that are utilized
on or in connection with products and/or services, all applications and
registrations for all of the foregoing, and all goodwill associated therewith
and symbolized thereby, including without limitation all extensions,
modifications and renewals of same (collectively, “Trademarks”); (ii) foreign
and domestic patentable inventions, and all patents, registrations, and
applications therefor, including without limitation divisions, continuations,
continuations-in-part and renewal applications, and including without limitation
renewals, extensions and reissues; and (iii) foreign and domestic published and
unpublished copyrightable works of authorship and registrations and applications
therefor, and all renewals, extensions, restorations and reversions thereof.

                    “Intercompany Loans” means, with respect to each Seller, any
intercompany Indebtedness related to the Business between any such Seller and
another Seller or Affiliates of another Seller, whether or not evidenced by
promissory notes and/or recorded in the books and records of such Sellers.

                    “Inventory” means all inventory and all finished goods,
merchandise, work in progress, residual by-products, samples, supplies, spare
parts, shipping materials, packaging materials, raw materials and other
consumables relating to the Business and owned by Sellers and maintained, held
or stored by or for any of the Sellers as of the Closing Date, wherever located,
and any prepaid deposits for any of the same.

7

--------------------------------------------------------------------------------

                    “IRS” means the Internal Revenue Service of the United
States.

                    “Law” means any federal, national, supranational, foreign,
state, provincial, local, county, municipal or similar statute, law, common law,
writ, injunction, decree, guideline, policy, ordinance, regulation, rule, code,
Order, constitution, treaty, requirement, judgment or judicial or administrative
doctrines enacted, promulgated, issued, enforced or entered by any Governmental
Authority.

                    “Leased Real Property” means the leasehold interests of the
Sellers and the security deposits appurtenant thereto described in Section
3.09(b) of the Sellers’ Disclosure Schedule, together with (a) any prepaid rent,
security deposits and options to renew or purchase relating to the foregoing and
(b) all buildings and other structures, facilities or improvements currently or
hereafter located thereon, all fixtures, systems and items of personal property
of such Seller used or useful in the Business attached or appurtenant thereto
and all easements, rights of way, options, renewal rights, licenses, rights and
appurtenances relating to the foregoing.

                    “LGI” has the meaning set forth in the preamble hereto.

                    “LGI SEC Documents” means all forms, reports, schedules,
statements and other documents (including, in each case, exhibits, schedules,
amendments or supplements thereto, and any other information incorporated by
reference therein) required to be filed with the SEC by LGI since January 1,
2005 under the Exchange Act or the Securities Act (as such documents have been
amended or supplemented between the time of their respective filing and the date
of this Agreement).

                    “LI” has the meaning set forth in the preamble hereto.

                    “Liabilities” means any and all debts, liabilities,
obligations to perform services and other obligations, whether accrued or fixed,
absolute or contingent, matured or unmatured, known or unknown or determined or
determinable, including those arising under any Law, Action or Order and those
arising under any Contract.

                    “Licensed Intellectual Property” means all Intellectual
Property used in connection with the Business that any Seller is licensed or
otherwise permitted by other Persons to use.

                    “Liens” means any mortgage, deed of trust, pledge,
assignment, security interest, encumbrance, lien, Mechanics Lien, charge,
hypothecation, deemed trust, Action, easement, charge or otherwise, or claim of
any kind or nature whatsoever in respect of any property, other than any license
of Intellectual Property, including any of the foregoing created by, arising
under, or evidenced by any conditional sale or other title retention agreement,
the interest of a lessor under a capital lease, any financing lease having
substantially the same economic effect as any of the foregoing, or the filing of
a financing statement naming the owner of the property as to which such lien
relates as the debtor under the Uniform Commercial Code or any comparable Law in
any other jurisdiction.

                    “LRI” has the meaning set forth in the preamble hereto.

8

--------------------------------------------------------------------------------

                    “LSI” has the meaning set forth in the preamble hereto.

                    “LW” has the meaning set forth in the preamble hereto.

                    “Material Adverse Effect” means any event, circumstance,
development, change or effect that, individually or in the aggregate with all
other events, circumstances, developments, changes or effects, (a) has had or
would reasonably be expected to have or result in a material adverse effect or
change in the results of operations, properties, assets, liabilities or
condition (financial or otherwise) of the Business, the Purchased Assets or the
Assumed Liabilities or (b) has or would reasonably be expected to prevent,
materially delay or materially impair the ability of the Sellers to consummate
the Transactions, except, in each case, for any such effects resulting from or
attributable to (i) general economic or political conditions; (ii) any condition
arising solely by reason of the commencement of the Chapter 11 Cases; (iii)
changes caused by acts of war, armed hostilities or terrorism occurring after
the date hereof; (iv) changes arising from the consummation of the Transactions
or the announcement of the execution of this Agreement; and (v) any change that
generally affects any industry in which any of the Sellers operates.

                    “Material Contracts” has the meaning given to it in Section
3.12.

                    “Mechanics Liens” means mechanics’, carriers’, workers’,
repairers’ and other similar liens arising or incurred in the ordinary course of
business relating to obligations as to which there is no default on the part of
any of the Sellers, or pledges, deposits or other liens securing the performance
of bids, trade contracts, leases or statutory obligations (including workers’
compensation, unemployment insurance or other social security legislation).

                    “Order” means any order, writ, judgment, injunction, decree,
rule, ruling, directive, stipulation, determination or award made, issued or
entered by or with any Governmental Authority, whether preliminary,
interlocutory or final, including, without limitation, any Order entered by the
Bankruptcy Court in the Chapter 11 Cases (including, without limitation, the
Sale Order).

                    “Owned Intellectual Property” means all Intellectual
Property used or useful in connection with the Business that is owned by any
Seller, directly or indirectly, jointly or individually.

                    “Owned Real Property” means the real property and interests
therein described on Section 3.09(a) of the Sellers’ Disclosure Schedule,
including all buildings and other structures, facilities or improvements
currently or hereafter located thereon, all fixtures, systems, and items of
personal property attached or appurtenant thereto and all interests, easements,
rights of way, licenses, rights, privileges, covenants, restrictive covenants,
possibilities of reverter, options to purchase, hereditaments and other
appurtenances relating to the foregoing.

                    “Permits and Licenses” has the meaning given to it in
Section 2.01(a)(x).

                    “Permitted Encumbrances” means (a) statutory Liens for
current Taxes not yet due or delinquent (or which may be paid without interest
or penalties); (b) Liens (if any) securing the Assumed Liabilities; (c) zoning,
landmarking, entitlement, conservation restriction and other

9

--------------------------------------------------------------------------------

land use and environmental regulations by Governmental Authorities which do not
materially interfere with the occupancy or current use of the Purchased Assets;
(d) all covenants, conditions, restrictions, easements, rights of way, licenses
and other similar interests in land (excluding, for greater certainty, as of the
Closing, any mortgages, assignments of rents or any other financial charges
except those in the preceding clause (a)) which were recorded as of the Petition
Date, including any rights of way, easements, or other instruments granting
similar rights that may be registered or recorded after such times without the
consent of the Sellers and which do not materially interfere with the occupancy,
value or current use of any such real property or any interests therein; (e)
Mechanics Liens; and (f) matters which would be disclosed by an accurate survey
or inspection of the real property which do not or could not materially impair
the occupancy, value or current use of such real property which they encumber.

                    “Person” means any individual, partnership, firm,
corporation, limited liability company, association, joint venture, trust,
Governmental Authority, first nation, aboriginal or native group or band,
unincorporated organization or other entity, as well as any syndicate or group
that would be deemed to be a person under Section 13(d)(3) of the Exchange Act.

                    “Petition Date” means the date on which the Chapter 11 Cases
were commenced by the filing of voluntary petitions under the Bankruptcy Code,
being November 23, 2008.

                    “Pre-Closing Lien Taxes” means any Property Taxes or other
Taxes imposed on the Sellers that are not yet due or delinquent relating to the
Purchased Assets or the Business for any Pre-Closing Period which if unpaid
would result in the imposition of a Lien on any of the Purchased Assets.

                    “Pre-Closing Period” means any taxable period (or portion
thereof) ending on or prior to the Closing Date.

                    “Pre-Petition Term Loan Obligations” means all indebtedness,
obligations and liabilities of Sellers incurred prior to the Petition Date
arising from or related to the Term Loan Agreement, together with all fees,
expenses, indemnities and reimbursement obligations due thereunder and interest
thereon accruing both before and after the Petition Date to the extent allowable
under Section 506(b) of the US Bankruptcy Code, whether such indebtedness,
obligations or liabilities are direct or indirect, joint or several, absolute or
contingent, due or to become due, whether for payment or performance, now
existing or hereafter arising.

                    “Property Taxes” means real and personal ad valorem property
Taxes and any other Taxes imposed on a periodic basis and measured by the value
of any item of property.

                    “Purchased Assets” has the meaning given to it in Section
2.01(a).

                    “Purchased Intellectual Property” means all (i) foreign and
domestic trademarks, service marks, brand names, Internet domain names, logos,
symbols, trade dress, assumed names, fictitious names, trade names and other
indicia of origin, all applications and registrations for all of the foregoing,
and all goodwill associated therewith and symbolized thereby, including without
limitation all extensions, modifications and renewals of same (collectively,
“Purchased Trademarks”); (ii) foreign and domestic patentable inventions, and
all patents, registrations, and applications therefor, including without
limitation divisions, continuations, continuations-in-part

10

--------------------------------------------------------------------------------

and renewal applications, and including without limitation renewals, extensions
and reissues; (iii) confidential and proprietary information, trade secrets and
know-how, including without limitation processes, schematics, databases,
formulae, drawings, prototypes, models, designs and customer lists; (iv) foreign
and domestic published and unpublished works of authorship, whether
copyrightable or not (including, but not limited to, computer software),
copyrights therein and thereto, and registrations and applications therefor, and
all renewals, extensions, restorations and reversions thereof; (v) electronic
data processing, information, recordkeeping, communications, telecommunications,
networking, account management, inventory management and other such
applications, software, and hardware, equipment and services (including, but not
limited to, all applications and software installed on all hardware and
equipment, and all databases, firmware, and related documentation), and Internet
websites and related content (collectively, “IT Systems”); and (vi) all other
intellectual property or proprietary rights and claims or causes of action
arising out of or related to any infringement, misappropriation or other
violation of any of the foregoing, including without limitation rights to
recover for past, present and future violations thereof.

                    “Purchased Licensed Intellectual Property” means all
Purchased Intellectual Property used or useful in connection with the Business
that any Seller is licensed or otherwise permitted by other Persons to use.

                    “Purchased Owned Intellectual Property” means all Purchased
Intellectual Property used or useful in connection with the Business that is
owned by any Seller, directly or indirectly, jointly or individually.

                    “Purchase Price” has the meaning given to it in Section
2.04.

                    “Purchaser” has the meaning given to it in the preamble
hereto.

                    “Purchaser’s Disclosure Schedule” means the Disclosure
Schedule attached hereto as Exhibit E, dated as of the date hereof, delivered by
the Purchaser to LGI in connection with this Agreement.

                    “Purchaser’s Financial Advisor” means Miller Buckfire & Co.,
LLC.

                    “Purchaser’s Knowledge” means the actual knowledge of the
persons set forth on Section 1.01(a) of the Purchaser’s Disclosure Schedule.

                    “Receivables” means any and all accounts receivable, notes
and other amounts receivable from third parties, including customers, arising
from the conduct of the Business before the Closing, whether or not in the
ordinary course of business, together with any unpaid financing charges accrued
thereon.

                    “Registered” means, solely with respect to Intellectual
Property, issued by, registered or filed with, renewed by or the subject of a
pending application or registration before any Governmental Authority or
Internet domain name registrar.

11

--------------------------------------------------------------------------------

                    “Regulations” means the Treasury Regulations (including
Temporary Regulations) promulgated by the United States Department of Treasury
with respect to the Tax Code or other federal tax statutes.

                    “Release” means any spilling, leaking, pumping, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, dumping, or
disposing of Hazardous Materials (including the abandonment or discarding of
barrels, containers or other closed receptacles containing Hazardous Materials)
into the environment in violation of Environmental Laws.

                    “Remedial Action” means all actions taken to (i) clean up,
remove, remediate, contain, treat, monitor, assess, evaluate or in any other way
address Hazardous Materials in the indoor or outdoor environment; (ii) prevent
or minimize a Release or threatened Release of Hazardous Materials so they do
not migrate or endanger or threaten to endanger public health or welfare or the
indoor or outdoor environment; (iii) perform pre-remedial studies and
investigations and post-remedial operation and maintenance activities or (iv)
any other actions authorized or required by any Environmental Law or
Governmental Authority.

                    “Representatives” means, with respect to a particular
Person, any director, officer, employee or other representative of such Person,
including such Person’s attorneys, financial advisors and restructuring
advisors. Without limiting the generality of the foregoing, the Sellers’
Financial Advisor and Sellers’ Restructuring Advisor shall be deemed
Representatives of the Sellers.

                    “Required Consent” has the meaning given to it in Section
8.02(j).

                    “Revolving Credit Agreement” means the Amended and Restated
Revolving Credit Agreement, dated as of April 20, 2007, by and among LI, D56 and
LRI, as borrowers, LGI and other guarantors party thereto as guarantors, UBS AG,
Stamford Branch, as issuing bank and administrative agent, the Revolving Loan
Lenders party thereto and the other parties thereto.

                    “Revolving Loan Lenders” means the several banks and other
financial institutions or entities from time to time that made loans under the
Revolving Credit Agreement.

                    “Sale Hearing” means the hearing at which the approval of
the Sale Order is to be considered before the Bankruptcy Court.

                    “Sale Order” means the Order of the Bankruptcy Court
approving the sale of the Purchased Assets to the Purchaser in form and
substance reasonably acceptable to the Purchaser and the Sellers and authorizing
Sellers to consummate the Transactions. Sellers shall use their commercially
reasonable efforts to have included in such Order authorization for the Sellers
and the Purchaser to execute, deliver and/or file the Uniform Commercial Code,
lien releases, discharges, financing change statements and such other documents,
notes or instruments as the Purchaser may deem reasonably necessary to release
Liens (save and except for Permitted Encumbrances) on the Purchased Assets.

                    “SEC” means the United States Securities and Exchange
Commission.

12

--------------------------------------------------------------------------------

                    “Securities Act” shall mean the Securities Act of 1933, as
amended, including the rules and regulations promulgated thereunder.

                    “Self-Regulatory Organization” means the New York Stock
Exchange or any other securities exchange, futures exchange, contract market,
any other exchange or corporation or similar self-regulatory body or
organization applicable to a party to this Agreement.

                    “Seller Brands” means the brands owned by the Sellers as set
forth in Section 1.01(a) of the Sellers’ Disclosure Schedule.

                    “Sellers” has the meaning given to it in the preamble
hereto.

                    “Sellers’ Disclosure Schedule” means the Disclosure Schedule
attached hereto as Exhibit F, dated as of the date hereof, delivered by the
Sellers to the Purchaser in connection with this Agreement.

                    “Seller Expenses” means any costs and expenses (including
all legal, accounting, financial advisory, valuation, investment banking and
other third party advisory or consulting fees and expenses including those of
Weil, Gotshal & Manges LLP, Sellers’ Financial Advisor and Sellers’
Restructuring Advisor) incurred by or on behalf of the Sellers in connection
with the Chapter 11 Cases or the transactions contemplated by this Agreement.

                    “Sellers’ Financial Advisor” means Berenson & Company, LLC.

                    “Sellers’ Knowledge” means the actual knowledge of the
persons set forth on Section 1.01(b) of the Sellers’ Disclosure Schedule.

                    “Sellers’ Restructuring Advisor” means Carl Marks Advisory
Group LLC.

                    “Sponsors” means the Term Loan Lenders party to the Plan
Support Agreement, dated November 23, 2008, among the Sellers and certain of the
Term Loan Lenders.

                    “Straddle Period” means any taxable period beginning on or
prior to and ending after the Closing Date.

                    “Subsequent Filings” means, collectively, all subsequent
filings made after the date of this Agreement amending or superseding any LGI
SEC Documents (including any statements or schedules therein) and any forms,
reports, schedules, statements, registration statements, proxy statements, or
other documents (including in each case, exhibits, schedules, amendments or
supplements thereto, and any other information incorporated by reference
therein) filed with the SEC after the date of this Agreement.

                    “Subsidiary” means, when used with reference to any Person,
any corporation, partnership, limited liability company, joint venture, stock
company or other entity of which such Person (either acting alone or together
with its other Subsidiaries), directly or indirectly, owns or has the power to
vote or to exercise a controlling influence with respect to 50% of more of the
capital stock or other voting interests, the holders of which are entitled to
vote for the election of

13

--------------------------------------------------------------------------------

a majority of the board of directors or any similar governing body of such
corporation, partnership, limited liability company, joint venture, stock
company or other entity.

                    “Tax” or “Taxes” means any and all taxes, assessments,
duties, levies or other governmental charges, including, without limitation, all
federal, state, provincial, local, foreign and other income, franchise, profits,
gross receipts, capital gains, capital stock, transfer, property, sales, use,
value-added, occupation, property, excise, severance, windfall profits, stamp,
license, payroll, social security, withholding and other taxes, assessments,
duties, levies or other governmental charges of any kind whatsoever (whether
payable directly or by withholding and whether or not requiring the filing of a
Tax Return), all estimated taxes, deficiency assessments, additions to tax,
penalties and interest and shall include any liability for such amounts as a
result either of being a member of a combined, consolidated, unitary or
affiliated group or of a contractual obligation to indemnify any person or other
entity.

                    “Tax Code” means the U.S. Internal Revenue Code of 1986, as
amended through the date hereof.

                    “Tax Documents” has the meaning given to it in Section
5.09(a).

                    “Tax Returns” means any and all returns, reports, documents,
declarations, claims for refund or other information or filings required to be
supplied to any Governmental Authority or jurisdiction (foreign or domestic)
with respect to Taxes together with all schedules or attachments thereto,
including, without limitation, information returns where required, any documents
with respect to or accompanying payments of estimated Taxes, or any documents
with respect to or accompanying requests for the extension of time in which to
file any such report, return, document, declaration or other information, and
including any amendments of any of the foregoing.

                    “Termination Date” means March 31, 2009.

                    “Term Loan Agreement” means the Amended and Restated Term
Loan Credit Agreement, dated as of April 20, 2007, by and among LI, D56 and LRI,
as borrowers, LGI and other guarantors party thereto as guarantors, The Bank of
New York Mellon, as administrative agent (as successor to UBS AG, Stamford
Branch), the lenders party thereto, and the other party thereto.

                    “Term Loan Lenders” means the several banks and other
financial institutions or entities from time to time that made loans under the
Term Loan Agreement.

                    “Trade Payables” means any and all accounts payable of the
Sellers to third parties (other than to any Seller or any Affiliate of any
Seller) arising from the conduct of the Business, incurred by the Sellers after
the Petition Date and prior to the Closing incurred in the ordinary course of
business or with the approval of the Purchaser.

                    “Transactions” means the transactions contemplated by this
Agreement and the Ancillary Agreements.

                    “Transferred Employees” has the meaning given to it Section
6.01(a).

14

--------------------------------------------------------------------------------

                    “Transferred Intellectual Property” means all Purchased
Owned Intellectual Property and all Purchased Licensed Intellectual Property.

                    “Wachovia Deposit” has the meaning given to it in Section
2.01(a)(iv).

                    Section 1.02 Interpretation and Rules of Construction. In
this Agreement, except to the extent otherwise provided or that the context
otherwise requires:

                    (a) when a reference is made in this Agreement to an
Article, Section or Schedule, such reference is to an Article or Section of or
Schedule to, this Agreement unless otherwise indicated;

                    (b) the table of contents and headings for this Agreement
are for reference purposes only and do not affect in any way the meaning or
interpretation of this Agreement;

                    (c) whenever the words “include,” “includes” or “including”
are used in this Agreement, they are deemed to be followed by the words “without
limitation”;

                    (d) the words “hereof,” “herein” and “hereunder” and words
of similar import, when used in this Agreement, refer to this Agreement as a
whole and not to any particular provision of this Agreement;

                    (e) all terms defined in this Agreement have the defined
meanings when used in any certificate or other document made or delivered
pursuant hereto, unless otherwise defined therein;

                    (f) the definitions contained in this Agreement are
applicable to the singular as well as the plural forms of such terms;

                    (g) references to a Person are also to the Person’s heirs,
executors, administrators, personal representatives, successors and permitted
assigns, as applicable;

                    (h) references to agreements are also to the same agreements
as amended, restated or otherwise modified from time to time; and

                    (i) references to the Sellers are also to each Seller
individually.

ARTICLE II PURCHASE AND SALE

                    Section 2.01 Purchase and Sale of Assets.

                    (a) Upon the terms and subject to the conditions of this
Agreement, and subject to Section 5.01(b) and 5.07(b), at the Closing, each
Seller shall sell, assign, transfer, convey and deliver, or cause to be sold,
assigned, transferred, conveyed and delivered, to the Purchaser, and the
Purchaser shall purchase and acquire from such Seller, all of such Seller’s
right, title and interest, as of the Closing Date, in and to any and all assets,
properties, rights and claims of any kind or nature, whether tangible or
intangible, real, personal or mixed, wherever located and whether or not carried
or reflected on the books and records of any of the Sellers,

15

--------------------------------------------------------------------------------

whether now existing or hereinafter acquired, which relate to the Business or
which are used or useful in or held for use in, or were acquired in connection
with, the operation of the Business, excluding only the Excluded Assets (such
assets, properties, rights and claims to be acquired hereunder, collectively,
the “Purchased Assets”), in “AS IS” and “WHERE IS” condition without any
representations or warranties, except as otherwise expressly set forth in this
Agreement. The Purchased Assets shall include, but not be limited to, the
following:

 

 

 

          (i) the Owned Real Property and the Leased Real Property save and
except any Leased Real Property that is leased under a lease that is an Excluded
Contract;

 

 

 

          (ii) all tangible personal property related to, or used or useful in
or held for use in the conduct of, the Business, including equipment, machinery,
tools, supplies, spare parts, molds, trucks, cars, other vehicles and rolling
stock, furniture, fixtures, trade fixtures, leasehold improvements, office
materials and supplies, and other tangible personal property located on, or off,
the premises of the Owned Real Property and Leased Real Property;

 

 

 

          (iii) the Inventory;

 

 

 

          (iv) all Cash, securities (other than any equity interests in the
Sellers) and negotiable instruments of the Sellers on hand, in lock boxes, in
financial institutions or elsewhere, but excluding the $1,200,000 that the
Sellers deposited with Wachovia for payroll and sales tax (such funds deposited
with Wachovia, the “Wachovia Deposit”);

 

 

 

          (v) the Receivables;

 

 

 

          (vi) all files, operating data, books of account, general, financial
and Tax (other than income Tax) records, personnel records of the Transferred
Employees, invoices, shipping records, supplier lists, price lists, vendor
lists, mailing lists, catalogs, sales promotion literature, advertising
materials, brochures, standard forms of documents, manuals of operations or
business procedures, research materials, contracts, instruments, filings,
administrative and pricing manuals, correspondence, memoranda, plats,
architectural plans, surveys, title insurance policies, drawings, plans and
specifications, environmental reports, maintenance or service records, soil
tests, engineering reports, expired purchase orders, operating records,
operating safety manuals, and other material and documents, books (including
applicable portions of minute books), records and files (whether or not in the
possession of any of the Sellers or their respective Representatives, stored in
hardcopy form or on magnetic, optical or other media) and any rights thereto
owned, associated with or employed by any of the Sellers in the conduct of the
Business or otherwise related to the Purchased Assets or the Assumed
Liabilities;

 

 

 

          (vii) all goodwill associated with the Business or the Purchased
Assets, including rights under any confidentiality agreements executed by any
third party for the benefit of any of the Sellers and assigned to the Purchaser
to the extent relating to the Business;

 

 

 

          (viii) the Transferred Intellectual Property;

16

--------------------------------------------------------------------------------

 

 

 

          (ix) to the extent transferable after giving effect to the Sale Order,
all of the rights and benefits accruing under any Assigned Contracts, including
any outstanding deposits thereunder;

 

 

 

          (x) all of the rights and benefits accruing under any franchises,
permits, consents, certificates, clearances, approvals, exceptions, variances,
permissions, filings, publications, declarations, notices, licenses, agreements,
waivers and authorizations, including Environmental Permits, of or with any
Governmental Authority held, used or made by any of the Sellers in connection
with the Business (collectively, the “Permits and Licenses”) and all deposits
and prepaid expenses held by third parties and/or governmental agencies, save
and except any such Permit and License that is an Excluded Contract;

 

 

 

          (xi) [Intentionally Omitted]

 

 

 

          (xii) subject to the terms of the Sellers’ privacy policy the sales
and promotional literature, customer lists and other sales related materials
related to the Business;

 

 

 

          (xiii) except for any such amounts required to be paid to the Term
Loan Lenders or the DIP Lenders under the DIP Order, the amount of, and all
rights to any, insurance proceeds received by any of the Sellers after the date
hereof in respect of the loss, destruction or condemnation of any Purchased
Assets occurring prior to, on or after the Closing or relating to any Assumed
Liabilities;

 

 

 

          (xiv) all unexpired, transferable warranties, indemnities, or
guaranties from any third party with respect to any Purchased Asset, including
any item of real property, personal property or equipment;

 

 

 

          (xv) to the extent transferable and to the extent related to the
Purchased Assets, the full benefit of all representations, warranties,
guarantees, indemnities, undertakings, certificates, covenants, agreements and
all security therefor received by any of the Sellers on the purchase or other
acquisition of the Purchased Assets;

 

 

 

          (xvi) any rights, demands, claims, credits, allowances, rebates, or
rights of setoff (other than against the Sellers or any of their Affiliates)
arising out of or relating to any of the Purchased Assets;

 

 

 

          (xvii) all deposits received by any of the Sellers from any subtenants
with respect to any subleases of Leased Real Property assumed by the Purchaser;

 

 

 

          (xviii) all prepaid and deferred items that relate to the Business or
the Purchased Assets, including all prepaid rentals and unbilled charges, fees
and deposits;

 

 

 

          (xix) all confidentiality, non-compete and similar agreements entered
into by any of the Sellers, or any of their respective Representatives, and
assumed by the Purchaser in connection with a sale of the Purchased Assets or
the Business;

17

--------------------------------------------------------------------------------

 

 

 

          (xx) all current and prior insurance policies of any of the Sellers
that relate to the Business or any of the Assumed Liabilities and all rights and
benefits of any nature (except for any rights to insurance recoveries thereunder
required to be paid to the Term Loan Lenders or the DIP Lenders under the DIP
Order) with respect thereto, including all insurance recoveries thereunder and
rights to assert claims with respect to any such insurance recoveries, but
excluding any tail insurance policies that provide coverage to the Sellers or
their Affiliates or Representatives after the Closing Date;

 

 

 

          (xxi) subject to the approval of the Department of Community and
Economic Development for the Commonwealth of Pennsylvania, the assets set forth
on Section 2.01(a)(xxi) of the Sellers’ Disclosure Schedule; and

 

 

                    (xxii) all other assets, properties, rights and claims of
any of the Sellers of any kind or nature which relate to the Business, which are
used or useful in or held for use in the Business, or which relate to the
Purchased Assets (in each case, other than the Excluded Assets) not otherwise
described above.

 

                    (b) Notwithstanding anything in Section 2.01(a) to the
contrary, the Sellers shall not sell, convey, assign, transfer or deliver, nor
cause to be sold, conveyed, assigned, transferred or delivered, to the
Purchaser, and the Purchaser shall not purchase or acquire, and the Purchased
Assets shall not include, the Sellers’ right, title and interest in and to the
following assets of the Sellers (collectively, the “Excluded Assets”):


 

 

 

          (i) all documents and other items related solely to the organization,
existence or capitalization of the Sellers, including without limitation the
company seal, charter documents, stock or equity record books and such other
similar books and records (including applicable portions of minute books);

 

 

 

          (ii) all rights of the Sellers under this Agreement and the Ancillary
Agreements;

 

 

 

          (iii) any rights to Tax refunds;

 

 

 

          (iv) Tax Returns of the Sellers (other than the copies of such Tax
Returns obtained pursuant to Section 5.09 or otherwise);

 

 

 

          (v) any Excluded Contract and rights thereunder;

 

 

 

          (vi) except as set forth in Section 2.01(b)(vi) of the Sellers’
Disclosure Schedule, any assets relating to the Employee Plans;

 

 

 

          (vii) any right, property or asset that is listed or described in
Section 2.01(b)(vii) of the Sellers’ Disclosure Schedule. The Purchaser at its
sole discretion shall be allowed to amend or supplement Section 2.01(b)(vii) of
the Sellers’ Disclosure Schedule at any time prior to the Closing Date.
Notwithstanding the foregoing, if in accordance with Section 2.12 and 5.08 the
requisite Consent to permit any Excluded Incentive Asset to be transferred to
the Purchaser has been obtained, such Excluded Incentive Asset shall no longer
be an Excluded Asset; and

18

--------------------------------------------------------------------------------

 

 

 

          (viii) funds constituting the Wachovia Deposit.

 

 

 

          Section 2.02 Assumption and Exclusion of Liabilities.

 

 

                    (a) The Purchaser shall assume no liability or obligation of
the Sellers except the liabilities and obligations expressly set forth in this
Section 2.02(a) (collectively, the “Assumed Liabilities”), which the Purchaser
or its permitted assignee (as contemplated by Section 11.06), as the case may
be, shall assume and pay, perform and discharge in accordance with their
respective terms, subject to any defenses or claimed offsets asserted in good
faith against the obligee to whom such liabilities or obligations are owed:

 

 

          (i) all Liabilities of the Sellers (other than Environmental
Liabilities) under the Assigned Contracts for the lease of real property (other
than any such lease that is an Excluded Contract) and the other Assigned
Contracts (other than any that is an Excluded Contract), in each case (A) for
which all necessary consents and/or Bankruptcy Court approval to transfer have
been obtained and (B) all Determined Cure Costs, it being understood and agreed
that all such Determined Cure Costs shall be paid as a portion of the Purchase
Price in accordance with Section 2.04(b);

 

 

 

          (ii) all Liabilities in respect of Permits and Licenses (other than
any that is an Excluded Contract), in each case arising and relating solely to
the period from and after the Closing and not to the extent arising out of any
breach or default thereof or other activities prior to the Closing;

 

 

 

          (iii) (A) all Property Taxes and assessments on the Purchased Assets
that relate to the period from and after the Closing, and (B) all Pre-Closing
Lien Taxes;

 

 

 

          (iv) all Trade Payables;

 

 

 

          (v) all obligations relating to any gift certificates issued by
Sellers in connection with the Business prior to the Closing Date;

 

 

 

          (vi) all obligations to replace or repair any product, or to return
the purchase price of any product, arising in the ordinary course of business
from claims of retail or online customers under product warranties, product
return policies or other retail or online customer programs set forth in Section
2.02(a)(vi) of the Sellers’ Disclosure Schedule, in each case (A) relating to
the Purchased Assets and (B) excluding any Liabilities for personal injury
claims or product recalls relating to the operation of the Business prior to the
Closing;

 

 

 

          (vii) all Liabilities set forth in Section 2.02(a)(vii) of the
Sellers’ Disclosure Schedule; and

 

 

 

          (viii) to the extent submitted pursuant to Section 6.02(g) prior to
the termination of the IBNR Claims Period, any IBNR Liabilities.

 

 

                    (b) Notwithstanding anything to the contrary in this
Agreement, the parties expressly acknowledge and agree that the Purchaser shall
not assume or in any manner

19

--------------------------------------------------------------------------------

whatsoever be liable or responsible for any Liabilities of any of the Sellers,
or of any predecessor or Affiliate of any of the Sellers, existing on the
Closing Date or arising thereafter as a result of any act, omission or
circumstance taking place prior to the Closing, other than the Assumed
Liabilities. The Liabilities not specifically assumed by Purchaser pursuant to
Section 2.02(a) shall be referred to herein collectively as the “Excluded
Liabilities.” Without limiting the foregoing, the Purchaser shall not be
obligated to assume, and does not assume, and hereby disclaims all of the
Excluded Liabilities, including, without limitation, all of the following
Liabilities, of any of the Sellers, or of any predecessor or Affiliate of any of
the Sellers:

 

 

 

          (i) all Excluded Taxes;

 

 

 

          (ii) any Liabilities relating to or arising out of the Excluded
Assets;

 

 

 

          (iii) all Accounts Payable;

 

 

 

          (iv) any pre-Petition Date accrued expenses of the Sellers;

 

 

 

          (v) any Environmental Liabilities in respect of the Owned Real
Property, the Leased Real Property and any area used pursuant to the Permits and
Licenses relating to the Business, or Hazardous Material or environmental
conditions that exist on or prior to the Closing Date;

 

 

 

          (vi) the Sellers’ obligations under this Agreement and the Ancillary
Agreements and any fees or expenses incurred by any of the Sellers in connection
with the negotiation, preparation, approval or execution of this Agreement and
the Ancillary Agreements and/or the sale of the Purchased Assets pursuant
hereto, including, without limitation, the fees and expenses of counsel,
independent auditors, brokers, bankers, investment bankers and other advisors or
consultants and any success (or similar fees) arising in connection therewith;

 

 

 

          (vii) any Liabilities arising as a result of any Action initiated at
any time, to the extent related to the Business or the Purchased Assets on or
prior to the Closing Date, including any shareholder Actions, or Actions in tort
or for breach of contract and any Liabilities arising in connection with the
Actions set forth on Section 2.02(b)(vii) of the Sellers’ Disclosure Schedule;

 

 

 

          (viii) except as set forth in Section 2.02(b)(viii) of the Sellers’
Disclosure Schedule or to the extent specifically provided in Article VI, all
Liabilities arising out of, relating to or with respect to (i) the employment or
performance of services, or termination of employment or services by Sellers or
any of their Affiliates of any individual on or before the Closing Date, (ii)
each of the Employee Plans subject to Title IV of ERISA, all other Employee
Plans and any other “employee benefit plan” (within the meaning of Section 3(3)
of ERISA) or other benefit or compensation plan, program, agreement or
arrangement at any time maintained, sponsored, contributed or required to be
contributed to by any Seller or any Affiliate of any Seller, or with respect to
which any Seller or any Affiliate of any Seller has any Liability or otherwise,
or (iii) workers’ compensation claims against Sellers or any of their
Subsidiaries that relate to the period

20

--------------------------------------------------------------------------------

 

 

 

ending on the Closing Date, irrespective of whether such claims are made prior
to or after the Closing;

 

 

 

          (ix) any Liability relating to the employment or termination of
employment of any Person arising from or related to the operation of the
Business prior to Closing (including but not limited to, any severance or stay
or incentive bonuses) not expressly assumed by Purchaser under Article VI;

 

 

 

          (x) any Liabilities arising under Intercompany Loans and all
promissory notes related thereto;

 

 

 

          (xi) all Liabilities arising under the Term Loan Agreement;

 

 

 

          (xii) all Liabilities arising under the DIP Credit Agreement;

 

 

 

          (xiii) all Liabilities arising under the Revolving Credit Agreement;

 

 

 

          (xiv) all Liabilities with respect to Seller Expenses;

 

 

 

          (xv) subject to Section 2.02(a)(iii)(B), Section 2.02(a)(iv), Section
2.02(a)(v), Section 2.02(a)(vi) and Section 2.02(a)(vii) any Liabilities arising
from the ownership and operation of the Business prior to the Closing,
including, without limitation, all Liabilities in respect of Indebtedness that
relates to the period prior to the Closing;

 

 

 

          (xvi) any Liabilities arising from the operation of any successor
liability Laws, including, without limitation, “bulk sales” statutes, to the
extent that non-compliance therewith or the failure to obtain necessary
clearances would subject the Purchaser or the Purchased Assets to the claims of
any creditors of any of the Sellers, or would subject any of the Purchased
Assets to any Liens or other restrictions (except for Permitted Encumbrances);

 

 

 

          (xvii) any violation of an applicable Law or Order prior to the
Closing by any of the Sellers, including, without limitation, any Environmental
Law;

 

 

 

          (xviii) any IBNR Liability submitted pursuant to Section 6.02(g)
following the termination of the IBNR Claims Period; and

 

 

 

          (xix) any Liability with respect to outstanding checks or other
instruments issued by the Sellers.

 

 

                    (c) Nothing contained in this Agreement shall require the
Purchaser to pay or discharge any Assumed Liabilities (i) prior to such Assumed
Liabilities becoming due and payable in accordance with the underlying terms of
any Contracts giving rise to or governing such Assumed Liabilities or (ii) so
long as the Purchaser shall in good faith contest the amount or the validity
thereof.

 

                    Section 2.03 Purchase of Purchased Assets. On the terms and
subject to the conditions of this Agreement, on the Closing Date (a) the
Purchaser shall purchase the Purchased

21

--------------------------------------------------------------------------------

Assets and assume the Assumed Liabilities from the Sellers, and (b) the Purchase
Price shall be paid as set forth in Section 2.04.

                    Section 2.04 Purchase Price. The purchase price (the
“Purchase Price”) payable in consideration for the sale, transfer, assignment,
conveyance and delivery by the Sellers to the Purchaser of the Purchased Assets
shall consist of the following:

                    (a) $44,500,000 of debt forgiveness evidenced by the Credit
Bid, which shall become effective on the Closing Date; plus

                    (b) the assumption at the Closing by the Purchaser of the
Assumed Liabilities from the Sellers, including the assumption of the obligation
to pay to the applicable counterparties of the applicable Assigned Contracts in
accordance with Section 5.01(c) an amount equal to the Determined Cure Costs
payable by the Purchaser under Section 5.01(c); plus

                    (c) cash in an amount equal to the Obligations (as defined
in the DIP Credit Agreement) outstanding under the DIP Credit Agreement
(including all letters of credit to the extent not replaced or subject to a back
to back letter of credit) as of the Closing; plus

                    (d) cash in an aggregate amount equal to the sum of (A) up
to $2,150,000 to pay allowed administrative, priority and secured tax claims
(exclusive of Accrued Professional Fees), (B) an amount equal to the Accrued
Professional Fees to pay the Accrued Professional Fees, (C) an amount equal to
$250,000 to provide for distributions to the holders of allowed general
unsecured claims against the Sellers, and (D) $100,000 to fund the costs and
expenses of a plan administrator to wind down the Sellers’ estates from and
after the Closing.

                    Section 2.05 Payment of Purchase Price. On the Closing Date,
Purchaser shall pay the Purchase Price to Sellers (to the extent payable on the
Closing Date), which shall be paid to the extent payable in cash by wire
transfer of immediately available funds into an account designated by Sellers
and to the extent not payable in cash, by a means reasonably acceptable to
Sellers and Purchaser.

                    Section 2.06 Allocation of the Purchase Price. The Purchase
Price (to the extent required by the Tax Code) shall be allocated among the
Purchased Assets and by entity as of the Closing Date in accordance with the
relative fair market value of the Purchased Assets at that time, to the extent
relevant, and in a manner consistent with Section 1060 of the Tax Code and the
Regulations which allocation will be set out in a schedule to be prepared by
Purchaser and to be agreed upon by LGI within thirty (30) days after the Closing
Date (the “Allocation”). If LGI and the Purchaser are unable to agree upon the
Allocation within thirty (30) days after the Closing Date, the disputed items
shall be resolved by KPMG LLP (or if unable or unwilling to accept its mandate,
an independent accountant to be mutually agreed upon by Sellers and Purchaser).
Subject to the foregoing provisions of this Section 2.06, for all Tax purposes,
the Purchaser and the Sellers agree that the Transactions shall be reported in a
manner consistent with the terms of this Agreement, including the Allocation,
and that none of them will take any position inconsistent therewith in any Tax
Return, in any refund claim, in any litigation, or otherwise. The Sellers and
the Purchaser agree to cooperate with each other in preparing IRS Form 8594
(including any subsequent adjustments required thereto), and to furnish the
other with

22

--------------------------------------------------------------------------------

a copy of such form prepared in draft form within a reasonable period before its
filing due date. If such allocation is disputed by any taxation or other
Governmental Authority, the Purchaser or any Seller receiving notice of such
dispute will promptly notify the other party and the parties will use their
reasonable best efforts to sustain the final allocation. The parties will share
information and cooperate in good faith to permit the Transactions to be
properly, timely and consistently reported.

                    Section 2.07 Determined Cure Costs. The Purchaser agrees to
promptly satisfy all Determined Cure Costs, as and when such Determined Cure
Costs become due, in respect of Assigned Contracts (other than Excluded
Contracts) for which all necessary consents and/or Bankruptcy Court approval to
transfer have been obtained; provided, however, that, notwithstanding anything
to the contrary herein (including any limitation on the time period for
identifying Contracts that will constitute Excluded Contracts pursuant to
Section 5.01(a)), if the Determined Cure Costs for any Assigned Contract exceeds
the amount reflected as due and owing as of the Petition Date on Sellers’ books
and records, the Purchaser, in its sole discretion, may elect to make such
Assigned Contract an Excluded Contract.

                    Section 2.08 Closing. Subject to the terms and conditions of
this Agreement, the consummation of the transactions contemplated by this
Agreement shall take place at a closing (the “Closing”) to be held at the
offices of Weil, Gotshal, & Manges LLP, 767 Fifth Avenue, New York, New York at
10:00 a.m. New York time on the third Business Day following the satisfaction or
waiver of the conditions to the obligations of the parties hereto set forth in
Section 8.01 and Section 8.02 (other than those conditions that by their nature
are to be satisfied at the Closing, but subject to the fulfillment or waiver of
those conditions), or at such other place or at such other time or on such other
date as LGI and the Purchaser may mutually agree upon in writing. The date of
the Closing is herein referred to as the “Closing Date.”

                    Section 2.09 Closing Deliveries by the Sellers. At the
Closing, the Sellers shall deliver or cause to be delivered to the Purchaser:

                    (a) a certified copy of the Sale Order, as entered by the
Bankruptcy Court;

                    (b) the Bill of Sale and Assignment and Assumption
Agreement, the Deeds applicable in the relevant jurisdictions for the Owned Real
Property (with the Deeds for the Owned Real Property to be recorded with copies
of all required Conveyance Tax stamps affixed, except for any Conveyance Taxes
that are exempt pursuant to Section 1146(a) of the Bankruptcy Code), the
Assignments of Leased Properties in recordation form, the Assignments of
Intellectual Property and such other instruments, in form and substance and in
registrable or recordation form where applicable, reasonably satisfactory to the
Purchaser, as may be reasonably requested by the Purchaser to effect the
transfer of the Purchased Assets to the Purchaser, or to register or record or
evidence such transfer on the public records, in each case duly executed by each
applicable Seller and the other parties thereto (other than the Purchaser);

                    (c) the Ancillary Agreements, duly executed by each
applicable Seller and the other parties thereto (other than the Purchaser) other
than the Ancillary Agreements delivered pursuant to Section 2.09(b);

23

--------------------------------------------------------------------------------

                    (d) a certificate of non-foreign status pursuant to section
1.1445-2(b)(2) of the Regulations from each Seller;

                    (e) copies of resolutions of the board of directors (or
equivalent governing body) of each Seller authorizing and approving the
execution and delivery of this Agreement and the Ancillary Agreements and the
performance by such Seller of its obligations hereunder and thereunder,
certified by the Secretary of such Seller;

                    (f) an incumbency certificate dated the Closing Date for
each Seller executed by the Secretary of such Seller which shall identify the
names and titles and bear the signatures of the officers of such Seller
individually authorized to execute and deliver this Agreement and the Ancillary
Agreements to which such Seller is a party;

                    (g) copies of the certificate of incorporation and bylaws
(or equivalent governance documents) of each Seller, in each case certified by
the Secretary of such Seller;

                    (h) termination statements, lien releases, discharges,
financing change statements or other documents, notices or other instruments as
the Purchaser may reasonably deem necessary to release Liens (other than
Permitted Encumbrances) on the Purchased Assets, each in form and substance
reasonably satisfactory to the Purchaser duly executed by any holders of such
Liens;

                    (i) subject to Section 5.01(b), written consents in form and
substance reasonably satisfactory to the Purchaser duly executed by the
applicable Sellers and counterparties evidencing any consents necessary to
effect the assignment to the Purchaser of Purchased Intellectual Property
pursuant to Section 5.07(b) and 5.07(c);

                    (j) a certificate of a duly authorized officer of each of
the Sellers certifying that all conditions set forth in Section 8.02 have been
satisfied (or to the extent any such condition has been waived in accordance
with the terms hereof, attaching thereto the applicable written waiver);

                    (k) an updated Section 2.09(k) of the Sellers’ Disclosure
Schedule setting forth the Trade Payables outstanding as of 11:59:59 p.m.
Eastern Standard Time on a date no earlier than three (3) Business Days prior to
the Closing Date; and

                    (l) such other customary documents and instruments of
transfer, assumptions and filings as may be reasonably required to be delivered
by any Seller to consummate the Transactions or otherwise give effect to this
Agreement.

                    Section 2.10 Closing Deliveries by the Purchaser. At the
Closing, the Purchaser shall deliver, or cause to be delivered,

                    (a) to LGI:

 

 

 

          (i) the Bill of Sale and Assignment and Assumption Agreement, the
Assignments of Leased Properties and the Assignments of Intellectual Property,
in each

24

--------------------------------------------------------------------------------

 

 

 

case in form and substance reasonably satisfactory to LGI, to effect the
assumption by the Purchaser of the Assumed Liabilities, duly executed by the
Purchaser (where required);

 

 

 

          (ii) the Ancillary Agreements to which the Purchaser is a party, duly
executed by the Purchaser other than the Ancillary Agreements delivered pursuant
to Section 2.10(a)(i);

 

 

 

          (iii) a certificate of a duly authorized officer of the Purchaser
certifying that the conditions set forth in Section 8.01(a) have been satisfied
(or to the extent any such condition has been waived in accordance with the
terms hereof, attaching thereto the applicable written waiver);

 

 

 

          (iv) a copy of resolutions of the board of directors of the Purchaser
authorizing and approving the execution and delivery of this Agreement and the
Ancillary Agreements to which it is a party and the performance by the Purchaser
of its obligations hereunder and thereunder, certified by the Secretary of the
Purchaser;

 

 

 

          (v) an incumbency certificate dated the Closing Date for the Purchaser
executed by the Secretary of the Purchaser which shall identify the names and
titles and bear the signatures of the officers of the Purchaser individually
authorized to execute and deliver this Agreement and the Ancillary Agreements to
which the Purchaser is a party;

 

 

 

          (vi) such other customary documents and instruments of transfer,
assumptions and filings as may be reasonably required to be delivered by the
Purchaser to consummate the Transactions or otherwise give effect to this
Agreement; and

                    (b) the Purchase Price (to the extent due and payable at the
Closing) in accordance with Section 2.04.

                    Section 2.11 Relinquishment of Control. At the Closing, the
Sellers shall turn over actual possession and control of all of the Purchased
Assets to the Purchaser by taking such action that may be required or reasonably
requested by the Purchaser to effect such transfer of possession and control.

                    Section 2.12 Assignment of Contracts and Rights. (a) To the
extent that any Contract to be sold, transferred, conveyed or assigned (any
sale, transfer, conveyance or assignment, a “Transfer”) to the Purchaser
pursuant to the terms of Section 2.01 is not , or any Excluded Incentive Assets
are not, capable of being Transferred to the Purchaser (after giving effect to
the Sale Order) without the Consent of a third Person (each such Contract and
each Excluded Incentive Asset, a “Consent Pending Contract”), or if such
Transfer or attempted Transfer would, or if the subsequent Transfer or attempted
Transfer of the equity interests of the Purchaser would, constitute a breach
thereof or a violation of any Law, nothing in this Agreement or in any document,
agreement or instrument delivered pursuant to this Agreement will constitute a
Transfer or an attempted Transfer thereof prior to the time at which all
Consents necessary for such Transfer will have been obtained unless an Order of
the Bankruptcy Court effects such Transfer without Consent.

25

--------------------------------------------------------------------------------

                    (b) Sellers shall hold and not reject pursuant to section
365 of the Bankruptcy Code any Consent Pending Contracts for a period of sixty
(60) days following the Closing Date (the “Contract Retention Period”) and, as
soon as practicable with regard to the Excluded Incentive Assets and otherwise
after receiving further written notice(s) (each, an “Assumption Notice”) from
Purchaser during the Contract Retention Period requesting assumption and
assignment of any Consent Pending Contract, the Sellers shall, subject to
Purchaser’s demonstrating adequate assurance of future performance thereunder
(if applicable), take all actions reasonably necessary to seek to assume and
assign to Purchaser pursuant to section 365 of the Bankruptcy Code any
Contract(s) set forth in an Assumption Notice, and any applicable Determined
Cure Cost shall be satisfied in accordance with Section 2.07 hereof. The Sellers
agree and acknowledge that the covenant set forth in this Section 2.12(b) shall
survive the Closing; provided, that, with respect to any Consent Pending
Contract, Purchaser shall compensate the Sellers for Liabilities for the
continuation of such Consent Pending Contracts during the Contract Retention
Period up to and including the date which is ten (10) days following Sellers’
receipt of written notice from Purchaser authorizing rejection of the same or,
in the case of any Consent Pending Contracts that relate to any Owned Real
Property or any Leased Real Property, the date which is forty-five (45) days
following Sellers’ receipt of written notice from Purchaser authorizing
rejection of the same, it being understood and agreed that Sellers’ obligation
to assume and assign any Consent Pending Contract shall be conditioned upon
Purchaser’s payment of such amounts and that Purchaser’s covenant to pay such
amounts shall survive the Closing until the termination of the Contract
Retention Period unless otherwise authorized by Purchaser by written notice to
Sellers to be rejected. Notwithstanding anything in this Agreement to the
contrary, on the date any Contract or Excluded Incentive Asset is assumed and
assigned to Purchaser pursuant to this Section 2.12(b), such Contract shall be
deemed an Assigned Contract and deemed scheduled on Section 3.12(a) under the
appropriate heading for all purposes under this Agreement. Sellers shall have
the right at any time following the expiration of the Contract Retention Period
to reject any Consent Pending Contracts pursuant to section 365 of the
Bankruptcy Code.

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE SELLERS

                    Except as set forth in the corresponding sections or
subsections of the Sellers’ Disclosure Schedule, the Sellers jointly and
severally hereby represent and warrant to the Purchaser as of the date hereof
and as of the Closing Date (except for representations and warranties that are
made as of a specific date, which are made only as of such date) as follows:

                    Section 3.01 Organization, Authority and Qualification of
the Seller. Each of the Sellers is a corporation or limited liability company,
as the case may be, duly organized, validly existing and, except as a result of
the commencement of the Chapter 11 Cases, in good standing under the laws of the
jurisdiction of its incorporation, formation or organization, and, subject to
obtaining the approval of the Bankruptcy Court, has all necessary power and
authority to enter into this Agreement and the Ancillary Agreements, to carry
out its obligations hereunder and thereunder, and to consummate the
Transactions. Each of the Sellers has all necessary power and authority to own,
lease, operate and conduct its respective businesses, properties and assets as
now being conducted. Each of the Sellers is duly licensed or qualified to do
business and is in good standing in each jurisdiction in which the properties
owned or leased by it or the operation of its respective business makes such
licensing or qualification necessary, except to the

26

--------------------------------------------------------------------------------

extent that the failure to be so licensed, qualified or in good standing (a) has
resulted from the commencement or continuance of the Chapter 11 Cases; or (b)
would not: (i) adversely affect the ability of such Seller to carry out its
obligations under this Agreement and the Ancillary Agreements, and to consummate
the Transactions; or (ii) otherwise reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect. Subject to obtaining the Sale
Order from the Bankruptcy Court, and except as otherwise disclosed in Section
3.01 of the Sellers’ Disclosure Schedule, the execution and delivery of this
Agreement and the Ancillary Agreements by each Seller, the performance by each
Seller of its obligations hereunder and thereunder, and the consummation by each
Seller of the Transactions have been duly authorized by all requisite action on
the part of such Seller, and no other corporate or limited liability company
action or proceeding on the part of any of the Sellers is necessary to authorize
the execution and delivery of this Agreement and the Ancillary Agreements by
each of the Sellers, or the consummation of the Transactions. This Agreement has
been, and upon their execution, the Ancillary Agreements shall have been, duly
executed and delivered by each Seller, and (assuming due authorization,
execution and delivery by the Purchaser), subject to the approval of the
Bankruptcy Court, this Agreement constitutes, and, upon their execution, the
Ancillary Agreements shall constitute, legal, valid and binding obligations of
such Seller, enforceable against such Seller in accordance with their respective
terms, subject to bankruptcy, insolvency, reorganization, moratorium or similar
Laws now or hereafter in effect relating to creditors’ rights generally and
subject to general principles of equity. None of the Sellers have any
Subsidiaries, except for other Sellers.

                    Section 3.02 No Conflict. Subject to obtaining the HSR
Approval (if required) and the approval of the Bankruptcy Court and the State of
New Jersey under the Industrial Site Recovery Act (if required), and assuming
that all consents, approvals, authorizations and other actions described in
Section 3.03 have been obtained, all filings and notifications listed in Section
3.03 of the Sellers’ Disclosure Schedule have been made, and any applicable
waiting period has expired or been terminated, and except as may result from any
facts or circumstances relating solely to the Purchaser, the execution, delivery
and performance of this Agreement and the Ancillary Agreements by the Sellers
and the consummation of the Transactions hereby and thereby do not and will not,
except as set forth in Section 3.02 of the Sellers’ Disclosure Schedule: (a)
violate, conflict with or result in the breach of the certificate of
incorporation, articles of incorporation, bylaws, certificate of formation,
operating agreement, limited liability company agreement or similar formation or
organizational documents of any of the Sellers; (b) conflict with or violate any
Law or Order applicable to any of the Sellers or any of the Purchased Assets or
Assumed Liabilities; (c) violate, conflict with, result in any breach of,
constitute a default (or event which with the giving of notice or lapse of time,
or both, would become a default) under, or require any consent under any note,
bond, mortgage or indenture, Contract, agreement, lease, sublease, license,
permit, franchise or other instrument or arrangement to which any of the Sellers
is a party, or result in the creation of any Lien (other than Permitted Liens)
on any of the Purchased Assets, except to the extent that any such rights and
such Liens are not enforceable (before or after consummation of the
Transactions) due to operation of the Bankruptcy Code and except, in the case of
clauses (b) and (c), for any such conflict, violation, breach or default that
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

27

--------------------------------------------------------------------------------

                    Section 3.03 Governmental Consents and Approvals. The
execution, delivery and performance of this Agreement and each Ancillary
Agreement by the Sellers do not or, upon the entry by the Bankruptcy Court of
the Sale Order as required by Section 8.01(d) and Section 8.02(d), will not
require any consent, approval, authorization or other Order of, action by,
filing with or notification to, any Governmental Authority under any of the
terms, conditions or provisions of any Law or Order applicable to any Seller or
by which any of the Purchased Assets may be bound, any Contract to which any
Seller is a party or by which any Seller may be bound, except (i) the filing of
notification and report forms with the United States Federal Trade Commission
and the United States Department of Justice under the HSR Act and the expiration
or termination of any applicable waiting period thereunder, if required (“HSR
Approval”), and (ii) as described in Section 3.03 of the Sellers’ Disclosure
Schedule.

                    Section 3.04 SEC Filings; Financial Statements; Undisclosed
Liabilities. (a) To the Sellers’ Knowledge, except as set forth in Section
3.04(a) of the Sellers’ Disclosure Schedule, since January 1, 2007, LGI has
timely filed with the SEC all LGI SEC Documents, all of which are publicly
available on EDGAR. Except to the extent amended or superseded by a subsequent
filing with the SEC made prior to the date hereof, as of their respective dates
(and if so amended or superseded, then on the date of such filing prior to the
date hereof), the LGI SEC Documents (including any financial statements or
schedules included therein) and any forms, reports, schedules, statements,
registration statements, proxy statements and other documents (including in each
case, exhibits, schedules, amendments or supplements thereto, and any other
information incorporated by reference therein) (i) did not, and in the case of
Subsequent Filings will not, contain any untrue statement of a material fact or
omit, or in the case of Subsequent Filings will not omit, to state a material
fact required to be stated therein or necessary in order to make the statements
made therein, in light of the circumstances under which they were made, not
misleading, and (ii) complied, and in the case of Subsequent Filings will
comply, in all material respects with the applicable requirements of the
Exchange Act and the Securities Act, as the case may be. None of LGI’s
Subsidiaries is required to file any forms, reports or other documents with the
SEC.

                    (b) To the Sellers’ Knowledge, each of the financial
statements contained or to be contained in the LGI SEC Documents (including, in
each case, any related notes and schedules) has (i) at the time at which they
were prepared, been prepared from, and is in accordance with, the books and
records of LGI and its consolidated Subsidiaries, and complies in all material
respects with applicable accounting requirements and with the published rules
and regulations of the SEC with respect thereto, (ii) been prepared in
accordance with GAAP applied on a consistent basis throughout the periods
indicated (except as may be indicated in the notes thereto and in the case of
unaudited quarterly financial statements, as permitted by Form 10-Q under the
Exchange Act) and fairly presents in all material respects the consolidated
financial position and the consolidated results of operations and cash flows of
LGI and its consolidated Subsidiaries as at the dates and for the periods
covered thereby except for subsequent adjustments that may be required to
reflect the impact that the commencement of the Chapter 11 Cases has had on the
Sellers and except that the unaudited interim financial statements were or are
subject to normal year-end adjustments.

                    Section 3.05 Litigation. Except (a) for the Chapter 11 Cases
or (b) as set forth in Section 3.05 of the Sellers’ Disclosure Schedule, there
is no pending Action by or against any

28

--------------------------------------------------------------------------------

of the Sellers or relating to the Business or any of the Purchased Assets or
Assumed Liabilities, or, to the Sellers’ Knowledge, threatened against or
affecting any of the Sellers or relating to the Business or any of the Purchased
Assets or Assumed Liabilities, which, if adversely determined, would reasonably
be expected to have a Material Adverse Effect.

                    Section 3.06 Compliance with Laws. Except as would not have
a Material Adverse Effect, since January 1, 2007, the Sellers (a) have conducted
and continue to conduct the Business in all material respects in accordance with
all applicable Laws and Orders applicable to the Business, (b) have complied
with and continue to comply with in all material respects all Laws and Orders
applicable to the Purchased Assets and the Assumed Liabilities, (c) are not in
violation in any material respect of any such Law or Order, and (d) have not
received any notice that any violation of any such Law or Order is being or may
be alleged.

                    Section 3.07 Environmental Matters. Except as set forth in
Section 3.07 of the Sellers’ Disclosure Schedule or in each case as would not
have a Material Adverse Effect, to the Sellers’ Knowledge:

                    (a) The Business, the Leased Real Property, the Owned Real
Property or any properties or facilities owned, leased or operated by the
Business are in compliance with Environmental Laws;

                    (b) The Business possesses and is in compliance with all
Environmental Permits necessary for the conduct of its business as presently
conducted;

                    (c) There has been no Release at the Leased Real Property,
the Owned Real Property or any properties or facilities currently owned, leased
or operated by the Business or a predecessor in interest;

                    (d) None of the Leased Real Property, the Owned Real
Property or any facilities currently owned, leased, operated or otherwise used
by the Business contains or is contaminated with any Hazardous Materials, other
than in compliance with the requirements of Environmental Law and in quantities
or under circumstances such that no investigation or remediation would
reasonably be expected to be required under any Environmental Law;

                    (e) Since January 1, 2007, no Environmental Claims have been
asserted against the Business or, to the Sellers’ Knowledge, any predecessor in
interest, nor do the Sellers have knowledge or notice of any threatened or
pending Environmental Claim against the Business or any predecessor in interest;

                    (f) Neither the Business, the Leased Real Property, the
Owned Real Property nor any properties or facilities currently owned, leased,
operated or otherwise used by the Business is subject to any agreement that may
require it to pay to, reimburse, guarantee, pledge, defend, indemnify or hold
harmless any Person for or against any Environmental Liabilities;

                    (g) None of the Leased Real Property, the Owned Real
Property or any other properties or facilities currently owned, leased, operated
or otherwise used by the Business contain an active or inactive incinerator,
lagoon, landfill, septic system, wastewater treatment

29

--------------------------------------------------------------------------------

system, underground storage tank, friable asbestos or friable
asbestos-containing material, or polychlorinated biphenyls; and

                    (h) No Environmental Law regulates the transfer or requires
the submission of any notice of transfer the Leased Real Property, the Owned
Real Property, the Business or its assets.

                    Section 3.08 Intellectual Property.

                    (a) Schedule 3.08(a) sets forth a true and complete list of
all material (i) Owned Intellectual Property; and (ii) Licensed Intellectual
Property.

                    (b) Except as set forth in Section 3.08(b) of the Sellers’
Disclosure Schedule and to Sellers’ Knowledge:

 

 

 

          (i) All Owned Intellectual Property is valid, subsisting and
enforceable, is not subject to any outstanding order, judgment or decree
restricting its use or adversely affecting any Seller’s rights thereto.

 

 

 

          (ii) None of the Sellers are violating and have not since January 1,
2007, violated any Intellectual Property rights. To Sellers’ Knowledge, there
are no Actions, reissues, reexaminations, public protests, interferences,
arbitrations, mediations, oppositions, cancellations, Internet domain name
dispute resolutions or other proceedings (collectively, “Suits”) pending or
threatened concerning any claim or position that any Seller or any of their
indemnitees have violated any Intellectual Property rights.

 

 

 

          (iii) There are no Suits pending or threatened concerning the Owned
Intellectual Property, and, to the Sellers’ Knowledge, no valid basis for any
such Suits exists. To the Sellers’ Knowledge, there are no Suits pending or
threatened concerning the Licensed Intellectual Property or the right of any
Seller to use the Licensed Intellectual Property, and no valid basis for any
such Suits or claims exists.

 

 

 

          (iv) One or more Sellers own or otherwise hold valid rights to use all
Owned Intellectual Property and all Licensed Intellectual Property. To the
Sellers’ Knowledge, no Person is violating any Owned Intellectual Property or
Licensed Intellectual Property.

 

 

 

          (v) No Person other than a Seller has any ownership interest in, or a
right to receive a royalty or similar payment with respect to, any of the Owned
Intellectual Property. To Sellers’ Knowledge, no Person is entitled to a royalty
or similar payment with respect to Intellectual Property not owned by a Seller.
Since January 1, 2007, none of the Sellers have granted any options, licenses,
assignments or agreements of any kind relating to (i) ownership of rights in
Owned Intellectual Property; or (ii) the marketing or distribution of Owned
Intellectual Property.

 

 

 

          (vi) Since January 1, 2007, none of the Sellers have entered into any
agreement to indemnify any other Person against any charge of infringement of
any third party Intellectual Property, except for customary infringement
indemnities agreed to in the ordinary course of business and included as part of
any contracts for the license or

30

--------------------------------------------------------------------------------

 

 

 

sale of products or services. Since January 1, 2007, none of the Sellers have
entered into any agreement granting any third party the right to bring
infringement actions or otherwise to enforce rights with respect to the Owned
Intellectual Property or pursuant to which any Seller has agreed not to sue or
otherwise enforce any legal rights with respect to Owned Intellectual Property.

                    Section 3.09 Real Property.

                    (a) Section 3.09(a) of the Sellers’ Disclosure Schedule
lists the street address, legal description where appropriate and the current
owner of each parcel of real property in which any of the Sellers has fee title
(or equivalent) interest and which is used in or held for use in the conduct of
the Business. Except as described in Section 3.09(a) of the Sellers’ Disclosure
Schedule: (i) each Seller listed in Section 3.09(a) of the Sellers’ Disclosure
Schedule as the owner of a parcel of Owned Real Property has good and valid
title in fee simple to such parcel; (ii) to the extent as are in any of the
Sellers’ possession, the Sellers have made available to the Purchaser copies of
each deed for each parcel of Owned Real Property; and (iii) all buildings
situated on the Owned Real Property form a part of the Owned Real Property and
are owned by the Sellers. No Seller has received notice of any pending
condemnation proceeding or any threatened condemnation that would preclude or
impair the use of any Owned Real Property by the Business for the purposes for
which it is currently used. No Seller has received notice of the applicable
Governmental Authority altering its zoning Laws so as to affect or potentially
affect the Leased Real Property.

                    (b) Section 3.09(b) of the Sellers’ Disclosure Schedule
lists the street address and legal description where appropriate of each parcel
of real property leased or subleased by any Seller as tenant or subtenant, as
the case may be, which is used in or held for use in the conduct of the
Business, and the identity of the lessee of each such parcel of Leased Real
Property. To the extent as are in any of the Sellers’ possession, the Sellers
have delivered to the Purchaser true and complete copies of the leases and
subleases in effect at the date hereof (including all amendments thereto and
assignments in respect thereof) relating to the Leased Real Property, and there
has not been any sublease or assignment entered into by any of the Sellers in
respect of the leases and subleases relating to the Leased Real Property. To
Sellers’ Knowledge, each lease and sublease in respect of the Leased Real
Property is a valid lease or sublease and Sellers have received no written
notice of default except as disclosed in Section 3.09(b) of the Sellers’
Disclosure Schedule. To Sellers’ Knowledge, the security deposit required
pursuant to each lease and sublease in respect of the Leased Real Property has
not been drawn upon by the relevant landlord or sublandlord, as applicable, and
no additional monies are required to bring the security deposits into compliance
with respect to each such lease or sublease, as applicable. No Seller has
received notice of any pending condemnation proceeding or any threatened
condemnation that would preclude or impair the use of any Leased Real Property
by the Business for the purposes for which it is currently used. No Seller has
received notice of the applicable Governmental Authority altering its zoning
Laws so as to affect or potentially affect the Leased Real Property.

                    (c) The Owned Real Property and the Leased Real Property
constitute all of the real property used in the conduct of the Business.

31

--------------------------------------------------------------------------------

                    (d) Except as set forth in Section 3.09(d) of the Sellers’
Disclosure Schedule, Sellers have (i) in the case of Owned Real Property, good
and valid title to, and (ii) in the case of the Leased Real Property, valid and
binding leasehold interests in all of their respective material assets, free and
clear of any Liens, except, in each case, for Permitted Encumbrances.

                    (e) Except as set forth in Section 3.09(e) of the Sellers’
Disclosure Schedule, no options or rights of first offer or rights of first
refusal or similar rights or options have been granted by any Seller to any
Person (other than the Purchaser) that are enforceable despite the continuation
of the Bankruptcy Cases to (i) purchase, lease or otherwise acquire any interest
in any of the Owned Real Property or leases or subleases relating to the Leased
Real Property.

                    Section 3.10 Employee Benefit Matters.

                    (a) Section 3.10(a) of the Sellers’ Disclosure Schedule
lists: (i) all material “employee benefit plans”, as defined in Section 3(3) of
ERISA, and (ii) other material pension, welfare benefit, bonus, incentive
compensation, deferred compensation, severance, vacation, paid time off, salary
continuation, life insurance, or educational assistance plans, programs or
agreements, in each case, with respect to which any Seller and their
Subsidiaries have any obligation or liability, contingent or otherwise, with
respect to current or former employees of the Sellers and their Subsidiaries
(the “Employee Plans”). All Employee Plans which are single employer plans or
multiemployer plans and are subject to Title IV of ERISA or Section 412 of the
Tax Code are separately identified on Section 3.10(a) of the Sellers’ Disclosure
Schedule (collectively, “Title IV Plans”).

                    (b) A summary description of each Employee Plan has been
made available to Purchaser. Correct and complete copies of each Assumed
Employee Plan and the following documents, if applicable, have been made
available to Purchaser: (A) the most recent trust agreement and all amendments
thereto, (B) the most recent Forms 5500, (C) the most recent actuarial
valuation, and (D) the most recent IRS determination letter.

                    (c) Each Assumed Employee Plan intended to qualify under
Section 401 of the Tax Code has been determined by the IRS to be so qualified.
Except as set forth in Section 3.10(c) of the Sellers’ Disclosure Schedule, to
the Sellers’ Knowledge, nothing has occurred with respect to the operation of
any such plan which could reasonably be expected to result in the revocation of
such favorable determination.

                    (d) Except by reason of the automatic stay under the
Bankruptcy Code or as set forth in Section 3.10(d) of the Sellers’ Disclosure
Schedule, each Assumed Employee Plan has been maintained, in all material
respects, in accordance with its terms and applicable Law.

                    (e) Except as set forth in Section 3.10(e) of the Sellers’
Disclosure Schedule, neither the execution and delivery of this Agreement nor
the consummation of the transactions contemplated hereby will (i) result in any
payment becoming due to any employee of Sellers or any of their Subsidiaries;
(ii) increase any benefits otherwise payable under any Employee Plan; or (iii)
result in the acceleration of the time of payment or vesting of any such
benefits.

                    Section 3.11 Taxes. Except as set forth in Section 3.11 of
the Sellers’ Disclosure Schedule:

32

--------------------------------------------------------------------------------

                    (a) Sellers have timely filed or caused to be timely filed
with the appropriate taxing authorities (taking into account extensions to file
Tax Returns) all material Tax Returns that are required to be filed with respect
to the income or operations of the Business or the ownership of the Purchased
Assets;

                    (b) All Taxes shown to be payable on such filed Tax Returns
have been paid or reserved against in accordance with GAAP; and

                    (c) Sellers are not foreign persons within the meaning of
Section 1445 of the Tax Code and the Regulations thereunder.

                    Section 3.12 Material Contracts.

                    (a) Section 3.12(a) of the Sellers’ Disclosure Schedule sets
forth all Contracts concerning the Owned Intellectual Property or Licensed
Intellectual Property or that are related to, or used in or held for use in, the
Business (except for Contracts that are Excluded Assets, purchase orders for
inventory and other goods and services purchased in the ordinary course of
business, or in the case of clauses (i), (iv), (vi)-(x), (xiii) and (xiv) below,
Contracts (other than Contracts concerning the Owned Intellectual Property or
Licensed Intellectual Property) that individually have a future liability not in
excess of $150,000 annually or $1,000,000 during the term thereof, and other
than Contracts that are cancelable by a Seller upon notice of not more than 90
calendar days without penalty or cost), including, without limitation:

 

 

 

           (i) Contracts for the purchase or sale of assets, products or
services;

 

 

 

           (ii) Exclusive supply Contracts for the purchase of Inventory or
other goods or services that are otherwise not generally available and that are
used in connection with the Business;

 

 

 

           (iii) Contracts pursuant to which a Seller grants to any Person the
right to manufacture, design, market, distribute or resell any Business product,
or to represent a Seller with respect to any such product, or act as agent for
any Seller in connection with the marketing, distribution or sale of any
Business product;

 

 

 

           (iv) Contracts for the lease of tangible personal property;

 

 

 

           (v) Contracts containing a covenant that restricts a Seller or any
Affiliate of a Seller from engaging in any line of business or competing with
any Person;

 

 

 

           (vi) Contracts providing for indemnification by a Seller, other than
in connection with respect to standard terms and conditions of a Contract for
the purchase or sale of assets, products or services in the ordinary course of
business;

 

 

 

           (vii) Employment, consulting or independent contractor Contracts,
other than unwritten at-will employment Contracts;

 

 

 

           (viii) Contracts relating to a joint venture of the Business;

33

--------------------------------------------------------------------------------

 

 

 

          (ix) Currency exchange, interest rate, commodity exchange or similar
Contracts;

 

 

 

          (x) Contracts for capital expenditures;

 

 

 

          (xi) Contracts with any director, officer or employee of Seller or any
of its Subsidiaries (in each case, other than (A) employment agreements covered
in clause (vii) above), (B) payments of compensation for employment to employees
in connection with unwritten at-will employment Contracts and (C) participation
in Employee Plans by employees;

 

 

 

           (xii) Contracts or licenses of any patents, trademarks, trade names,
service marks, copyrights or other Intellectual Property received from or
granted to third parties;

 

 

 

           (xiii) Contracts for radio, television newspaper or other media
advertising; and

 

 

 

          (xiv) Contracts not made in the ordinary course of business.

 

 

(such Contracts collectively, “Material Contracts”, and each a “Material
Contract”).

                     (b) Except as set forth in Section 3.12(b) of the Sellers’
Disclosure Schedule, to Sellers’ Knowledge, each Material Contract (i) is valid
and binding on the applicable Seller and the counterparties thereto, and is in
full force and effect; and (ii) upon consummation of the Transactions, except to
the extent that any consents set forth in Section 3.02 or Section 3.03 of the
Sellers’ Disclosure Schedule and Bankruptcy Court approvals to transfer are not
obtained or would otherwise not have a Material Adverse Effect, shall continue
in full force and effect without penalty or other adverse consequence. Except as
disclosed in Section 3.12(b) of the Sellers’ Disclosure Schedule, the applicable
Seller and, to the Sellers’ Knowledge, the counterparties thereto, are not in
breach of, or default under, any Material Contract to which any of them is a
party except for breaches or defaults that that would not have a Material
Adverse Effect or, upon entry or issuance of the Sale Order by the Bankruptcy
Court, would not preclude the Sellers from assigning such Material Contract to
the Purchaser and that would be cured or rendered unenforceable in accordance
with the Sale Order.

                    Section 3.13 Brokers. Except as set forth in Section 3.13 of
the Sellers’ Disclosure Schedule, no broker, finder or investment banker is
entitled to any brokerage, finder’s or other fee or commission in connection
with the Transactions based upon arrangements made by or on behalf of any
Seller. The Sellers are solely responsible for the fees and expenses of the
Sellers’ Financial Advisor except for all unpaid professional fees approved by
the Bankruptcy Court which shall be paid in accordance with the terms of the
Sale Order.

                    Section 3.14 Insurance. Set forth in Section 3.14 of the
Sellers’ Disclosure Schedule is an accurate and complete list of each insurance
policy and insurance arrangement that covers the Purchased Assets, the Assumed
Liabilities or employees (including self insurance, but excluding insurance
policies providing benefits under welfare plans and directors’ and officers’
insurance) of the Business (the “Insurance Policies”). To the Sellers’
Knowledge, the Insurance Policies are in full force and effect, all premiums
thereon have been paid, and the Sellers are otherwise in compliance in all
material respects with the terms and provisions of such

34

--------------------------------------------------------------------------------

policies. To the Sellers’ Knowledge, no Seller is in default under any of the
Insurance Policies (or any policy required to be set forth in Section 3.14 of
the Sellers’ Disclosure Schedule) and there exists no event, occurrence,
condition or act (including the purchase of the Purchased Assets hereunder)
that, with the giving of notice, the lapse of time or the happening of any other
event or condition, would become a default thereunder. No Seller is aware of any
pending notice of cancellation or non-renewal of any such Insurance Policies
nor, to the Sellers’ Knowledge, has the termination of any such Insurance
Policies been threatened, and, to the Sellers’ Knowledge, there exists no event,
occurrence, condition or act (including the purchase of the Purchased Assets
hereunder) that, with the giving of notice, the lapse of time or the happening
of any other event or condition, would entitle any insurer to terminate or
cancel any such Insurance Policies.

                    Section 3.15 Permits. The Sellers have made available to the
Purchaser prior to the date hereof a true and complete copy of each of the
Permits and Licenses, each of which is listed in Section 3.15 of the Sellers’
Disclosure Schedule. To the Sellers’ Knowledge, and except as would not have a
Material Adverse Effect, the Sellers have obtained and possess all Permits and
Licenses and have made all registrations or filings with or notices to any
Governmental Authority necessary for the lawful conduct of the Business as
presently conducted and operated, or necessary for the lawful ownership of their
properties and assets or the operation of the Business as presently conducted
and operated. To Sellers’ Knowledge, each such Permit and License is valid and
in full force and effect and the Sellers are in material compliance with all
such Permits and Licenses. Each such Permit and License is included in the
Purchased Assets. To Sellers’ Knowledge, the consummation of the Transactions
will not result in the revocation, cancellation or termination of, or any
adverse amendment or modification to, any such Permit and License. Any
applications for the renewal of any such Permit and License that are due prior
to the Closing Date will be timely made or filed by the applicable Seller prior
to the Closing Date. To Sellers’ Knowledge, no proceeding to modify, suspend,
revoke, withdraw, terminate or otherwise limit any such Permit and License is
pending or threatened and, to the Sellers’ Knowledge, there is no valid basis
for any such proceeding. To Sellers’ Knowledge, no administrative or
governmental action or proceeding has been taken in connection with the
expiration, continuance or renewal of any such Permit and License and there is
no valid basis for any such proceeding.

                    Section 3.16 Absence of Certain Changes. Other than as a
result of the commencement of the Chapter 11 Cases or the D56 Scale Down, since
September 27, 2008, the Business has not experienced any (a) damage, destruction
or loss, whether covered by insurance or not, individually having a cost of
$500,000 or more; (b) except as would not have a Material Adverse Effect, change
in accounting methods or principles or any write-down, write up or revaluation
of any of the Purchased Assets or Assumed Liabilities, in each case except
depreciation accounted for in the ordinary course of business and write-downs of
inventory which reflect the lower of cost or market and, in each case, which are
in the ordinary course of business and in accordance with GAAP; or (c) sale,
assignment, transfer, lease or license (other than a Permitted Encumbrance) of
or on any of the Business’ tangible assets, except in the ordinary course of
business consistent with past practice, or agreement, whether orally or in
writing, to do any of the foregoing in this subsection (c). Since September 27,
2008, other than as a result of the commencement of the Chapter 11 Cases or the
D56 Scale Down, there has not been, occurred or arisen any agreement, condition,
action, omission or event which would be

35

--------------------------------------------------------------------------------

prohibited (or require consent) under Section 5.02 had it existed, occurred or
arisen after the date of this Agreement.

                    Section 3.17 Labor Matters

                    (a) None of the Sellers nor any of their Subsidiaries are a
party to any collective bargaining agreement.

                    (b) Except as set forth in Section 3.17(b) of the Sellers’
Disclosure Schedule, as of the date hereof, there are no (i) strikes, work
stoppages, work slowdowns or lockouts pending or, to the Sellers’ Knowledge,
threatened against or involving Sellers or any of their Subsidiaries, or (ii)
unfair labor practice charges, grievances or complaints pending or, to the
Sellers’ Knowledge, threatened by or on behalf of any employee or group of
employees of Sellers or any of their Subsidiaries, except in each case as would
not have a Material Adverse Effect.

                    Section 3.18 Assets. To Sellers’ Knowledge, the Purchased
Assets constitute all of the assets necessary for the operation of the Business
as presently conducted.

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

                    Except as set forth in the corresponding sections or
subsections of the Purchaser’s Disclosure Schedule, the Purchaser hereby
represents and warrants to the Sellers as of the date hereof and as of the
Closing Date (except for representations and warranties that are made as of a
specific date, which are made only as of such date) as follows:

                    Section 4.01 Organization and Authority of the Purchaser.
The Purchaser is a corporation duly organized, validly existing and in good
standing under the laws of Delaware and has all necessary corporate power and
authority to enter into this Agreement and the Ancillary Agreements to which it
is a party, to carry out its obligations hereunder and thereunder and to
consummate the Transactions. The Purchaser is duly licensed or qualified to do
business and is in good standing in each jurisdiction in which the properties
owned or leased by it or the operation of its business makes such licensing or
qualification necessary, except to the extent that the failure to be so
licensed, qualified or in good standing would not adversely affect the ability
of the Purchaser to carry out its obligations under this Agreement and the
Ancillary Agreements to which it is a party, and to consummate the Transactions.
The execution and delivery by the Purchaser of this Agreement and the Ancillary
Agreements to which it is a party, the performance by the Purchaser of its
obligations hereunder and thereunder and the consummation by the Purchaser of
the Transactions have been duly authorized by all requisite corporate action on
the part of the Purchaser. This Agreement has been, and upon their execution the
Ancillary Agreements to which the Purchaser is a party shall have been, duly
executed and delivered by the Purchaser, and (assuming due authorization,
execution and delivery by each of the Sellers and other parties thereto),
subject to the approval of the Bankruptcy Court, this Agreement constitutes, and
upon their execution the Ancillary Agreements to which the Purchaser is a party
shall constitute, legal, valid and binding obligations of the Purchaser,
enforceable against the Purchaser in accordance with their respective terms,
subject to bankruptcy, insolvency, reorganization, moratorium or similar Laws

36

--------------------------------------------------------------------------------

now or hereafter in effect relating to creditors’ rights generally and subject
to general principles of equity.

                    Section 4.02 No Conflict. Except as described in Section
4.02 of the Purchaser’s Disclosure Schedule, subject to obtaining the HSR
Approval (if required) and the approval of the Bankruptcy Court, and assuming
that all consents, approvals, authorizations and other actions described in
Section 4.03 have been obtained, all filings and notifications listed in Section
4.03 of the Purchaser’s Disclosure Schedule have been made, and any applicable
waiting period has expired or been terminated, and except as may result from any
facts or circumstances relating solely to the Sellers, the execution, delivery
and performance by the Purchaser of this Agreement and the Ancillary Agreements
to which the Purchaser is a party do not and will not: (a) violate, conflict
with or result in the breach of any provision of the certificate of
incorporation or bylaws of the Purchaser; (b) conflict with or violate any Law
or Order applicable to the Purchaser or its assets, properties or businesses; or
(c) conflict with, result in any breach of, constitute a default (or event which
with the giving of notice or lapse of time, or both, would become a default)
under, require any consent under, or give to others any rights of termination,
amendment, acceleration, suspension, revocation or cancellation of, any note,
bond, mortgage or indenture, contract, agreement, lease, sublease, license,
permit, franchise or other instrument or arrangement to which the Purchaser is a
party, except, in the case of clauses (b) and (c), as would not materially and
adversely affect the ability of the Purchaser to carry out its obligations under
this Agreement and the Ancillary Agreements to which it is a party, and to
consummate the Transactions.

                    Section 4.03 Governmental Consents and Approvals. The
execution, delivery and performance by the Purchaser of this Agreement and each
Ancillary Agreement to which the Purchaser is a party do not or, upon the entry
by the Bankruptcy Court of the Sale Order as required by Section 8.01(d) and
Section 8.02(d), will not require any consent, approval, authorization or other
Order of, action by, filing with, or notification to, any Governmental
Authority, except (i) the HSR Approval (if required), (ii) as described in
Section 4.03 of the Purchaser’s Disclosure Schedule and (iii) where failure to
obtain such consent, approval, authorization or action, or to make such filing
or notification, would not prevent or materially delay the consummation by the
Purchaser of the Transactions.

                    Section 4.04 Litigation. As of the date hereof, no Action by
or against the Purchaser is pending or, to the Purchaser’s Knowledge,
threatened, which would reasonably be expected to affect the legality, validity
or enforceability of this Agreement, any Ancillary Agreement or the consummation
of the Transactions.

                    Section 4.05 Brokers and Finders. Except for Purchaser’s
Financial Advisor, no broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
Transactions based upon arrangements made by or on behalf of the Purchaser.

                    Section 4.06 Financial Capability. Purchaser has provided to
LGI a complete and correct copy of the executed Backstop Rights Purchase
Agreement attached hereto as Exhibit G (the “Backstop Rights Purchase
Agreement”) and a complete and correct copy of the executed Debt Commitment
Letter (“Debt Commitment Letter”) together with the Credit

37

--------------------------------------------------------------------------------

Agreement in substantially final form (the “Credit Agreement”) attached hereto
as Exhibit H. The Backstop Rights Purchase Agreement and the Debt Commitment
Letter are binding on the parties thereto and are in full force and effect as of
the date hereof. Upon the closing of the transactions contemplated by the
Backstop Rights Purchase Agreement, the Debt Commitment Letter and the Credit
Agreement, Purchaser (i) will have sufficient funds available to pay the
Purchase Price, any expenses incurred by Purchaser in connection with the
Transactions and any other amounts necessary under this Agreement and (ii) has
not incurred any obligation, commitment, restriction or Liability of any kind,
which would impair or adversely affect such resources and capabilities.

                    Section 4.07 Condition of the Business. Notwithstanding
anything contained in this Agreement to the contrary, Purchaser acknowledges and
agrees that Sellers are not making any representations or warranties whatsoever,
express or implied, beyond those expressly given by Sellers in Article III
hereof (as modified by the Sellers’ Disclosure Schedule), and Purchaser
acknowledges and agrees that, except for the representations and warranties
contained therein, the Purchased Assets and the Business are being transferred
on a “where is” and, as to condition, “as is” basis. Any claims Purchaser may
have for breach of representation or warranty shall be based solely on the
representations and warranties of Sellers set forth in Article III hereof (as
modified by the Sellers’ Disclosure Schedule hereto as supplemented or amended).
Purchaser further represents that neither Sellers nor any of their Affiliates
nor any other Person has made any representation or warranty, express or
implied, as to the accuracy or completeness of any information regarding Sellers
or any of their Affiliates, the Business or the transactions contemplated by
this Agreement not expressly set forth in this Agreement, and none of Sellers,
any of their Affiliates or any other Person will have or be subject to any
liability to Purchaser or any other Person resulting from the distribution to
Purchaser or its representatives or Purchaser’s use of, any such information,
including any confidential memoranda distributed on behalf of Sellers relating
to the Business or other publications or data room information provided to
Purchaser or its representatives, or any other document or information in any
form provided to Purchaser or its representatives in connection with the sale of
the Business and the transactions contemplated hereby. Purchaser acknowledges
that it has conducted to its satisfaction, its own independent investigation of
the Business and, in making the determination to proceed with the transactions
contemplated by this Agreement Purchaser has relied on the results of its own
independent investigation.

ARTICLE V ADDITIONAL AGREEMENTS

                    Section 5.01 Assumption of Assigned Contracts.

                    (a) No later than five (5) Business Days following the
execution of this Agreement, the Purchaser shall deliver to Sellers a list of
the Contracts that the Purchaser proposes to be the Assigned Contracts pursuant
to this Agreement (the “Assigned Contracts List”). Subject to the second
sentence of Section 5.01(d), at any time and from time to time before the
Closing Date (or in the case of any lease pursuant to which the Leased Real
Property is leased by a Seller, at any time and from time to time on or before
90 days after the Closing Date (the period of time from the Closing Date until
the earlier of (i) the date that is 90 days after the Closing Date and (ii) the
date that Purchaser, by written notice to LGI, elects to exclude such lease from
the Transactions, the “Lease Retention Period”)), the Purchaser may, by written

38

--------------------------------------------------------------------------------

notice to LGI, elect to exclude from the Transactions and the Assigned Contracts
List (i) any one or more of the Contracts that would otherwise be Purchased
Assets (including any lease pursuant to which the Leased Real Property is leased
by a Seller) and (ii) any or more of the Permits and Licenses. Any Contract or
Permit and License designated in such a notice pursuant to the preceding
sentence or designated as an Excluded Contract pursuant to the second sentence
of Section 5.01(d) (each such designated Contract or Permit and License, an
“Excluded Contract”, and all such designated Contracts and Permits and Licenses
collectively, the “Excluded Contracts”) shall no longer be an Assigned Contract
or a Permit and License to be assigned to the Purchaser hereunder. There shall
be no adjustment to the Purchase Price as a result of the Purchaser’s election
to exclude any one or more of the Contracts or Permits and Licenses from the
Transactions pursuant to this Section 5.01(a) except that the Purchaser shall
not be required to make any payments for Determined Cure Costs or any other
amounts for any such Excluded Contracts, provided that, with respect to any
lease pursuant to which the Leased Real Property is leased by a Seller that
would otherwise be a Purchased Asset and that Purchaser has not elected to
exclude prior to the Closing, such lease shall be treated as a Consent Pending
Contract under Section 2.12(b) and Purchaser shall compensate the Sellers with
respect thereto in accordance with such Section except that the Contract
Retention Period shall be deemed to be the Lease Retention Period for these
purposes.

                    (b) At the time of Closing, and subject to the approval of
the Bankruptcy Court pursuant to the Sale Order or such other Order of the
Bankruptcy Court and/or the consent of the applicable counterparties to the
extent necessary to effect the assignment in any case, the Sellers shall assume
(to the extent required) and then assign to the Purchaser and the Purchaser
shall assume from the Sellers all the Assigned Contracts.

                    (c) Subject to the terms of Section 2.04 and Section
5.01(a), the Purchaser shall make provision for the payment of the Determined
Cure Costs in accordance with the Sale Order. The Sellers shall use their
reasonable efforts, including the filing and prosecution of any and all
appropriate proceedings in the Bankruptcy Court, to establish the Determined
Cure Costs, if any, for each Assigned Contract, in accordance with the Sellers’
books and records as of the Petition Date and to obtain the Required Consents.

                    (d) The Sellers shall have delivered to the Purchaser true
and complete copies of the material Assigned Contracts and Permits and Licenses
(including all amendments thereto and assignments thereof) or otherwise provide
Purchaser with access to such true and complete copies of such material Assigned
Contracts and Permits and Licenses on or before the fifth Business Day following
the execution of this Agreement. Notwithstanding any provision in this Agreement
to the contrary, the Purchaser shall not be required to purchase, acquire or
assume any material Assigned Contract or Permit and License (or any Liabilities
thereunder) a true and complete copy of which has not been made available by the
Sellers to Purchaser in accordance with the preceding sentence, and the
Purchaser, subject to the parenthetical in the second sentence of Section
5.01(a), may by written notice to LGI no later than one day prior to the
Closing, elect to make such Assigned Contract or License and Permit an Excluded
Contract. Notwithstanding any provision in this Agreement to the contrary, from
and after the date hereof through the Closing Date, the Sellers will not reject
or take any action (or fail to take any action that would result in rejection by
operation of law) to reject, repudiate or disclaim any Contract without the
prior written consent of the Purchaser.

39

--------------------------------------------------------------------------------

                    Section 5.02 Conduct of Business Prior to the Closing.

                    (a) The Sellers covenant and agree that, except (1) as
described in Section 5.02(a) of the Sellers’ Disclosure Schedule, (2) as
required by Law or as a result of the Chapter 11 Cases, (3) as otherwise
expressly contemplated by this Agreement, or (4) with the prior consent of
Purchaser (which consent shall not be unreasonably withheld or delayed), between
the date hereof and the Closing, each Seller shall:

 

 

 

          (i) use its commercially reasonable efforts and take all necessary
actions to preserve intact in all material respects the Purchased Assets, to
maintain, preserve and keep the Purchased Assets in good condition and repair
(normal wear and tear excepted), and to maintain in effect all material
licenses, permits, and approvals of Governmental Authorities which are necessary
for the conduct of the Business;

 

 

 

          (ii) conduct the Business only in the ordinary course of business
consistent with past practice;

 

 

 

          (iii) use commercially reasonable efforts to maintain in full force
and effect the Purchased Owned Intellectual Property;

 

 

 

          (iv) use commercially reasonable efforts to maintain in all material
respects the goodwill and organization of the Business and Sellers’ relationship
with the Business Employees, suppliers, customers, lenders, lessors and others
having business dealings with them in connection with the Business;

 

 

 

          (v) subject to Section 5.01(c), use commercially reasonable efforts to
obtain all necessary consents to the transfer of the Contracts that are to be
transferred to the Purchaser pursuant to this Agreement, provided that, subject
to Section 5.01(c), the obligation to use commercially reasonable efforts shall
not require any payment of money or other consideration by the Sellers unless
the Purchaser requests that the Sellers make such a payment or provide such
other consideration and Purchaser agrees to pay the Sellers or provide such
other consideration in advance for such payment and any associated costs;

 

 

 

          (vi) use commercially reasonable efforts to obtain authorization
pursuant to the Sale Order to execute, deliver and/or file Uniform Commercial
Code, lien releases, discharges, financing change statements and such other
documents, notices or instruments as the Purchaser may reasonably deem necessary
to release all Liens, except for Permitted Encumbrances, against the Purchased
Assets;

 

 

 

          (vii) pay and discharge their post petition administrative Liabilities
relating to the Business as they come due in the ordinary course of business
except those (A) contested in good faith by the Sellers or (B) otherwise subject
to the automatic stay under the Bankruptcy Code, and subject to compliance with
the approved DIP Credit Agreement cash flow budget; and

 

 

 

          (viii) subject to any confidentiality restrictions which apply to the
Sellers, use commercially reasonable efforts to consult in good faith from time
to time with the

40

--------------------------------------------------------------------------------

 

 

 

Representatives of the Purchaser to report material operational developments and
the general status of ongoing operations of the Business, including any Material
Adverse Effect.

                    (b) The Sellers covenant and agree that, except (1) as
described in Section 5.02(b) of the Sellers’ Disclosure Schedule, (2) as
required by Law or as a result of the Chapter 11 Cases, (3) as otherwise
expressly contemplated by this Agreement, or (4) with the prior consent of
Purchaser (which consent shall not be unreasonably withheld or delayed and which
consent shall be deemed to be given where Sellers’ notify Purchaser in writing
that they intend to take any of the below actions and Purchaser does not object
to Sellers taking such action within five (5) Business Days) between the date
hereof and the Closing, each Seller shall not:

 

 

 

          (i) sell, lease, dispose or otherwise transfer or distribute any of
the Purchased Assets, or any interest therein, other than the sale of Inventory
made in the ordinary course of business;

 

 

 

          (ii) make any material changes to any method of accounting or
accounting practice or policy used by the Sellers (as it relates to the
Business), other than such changes required by GAAP;

 

 

 

          (iii) fail to exercise any rights of renewal with respect to any
Leased Real Property that by its terms would otherwise expire;

 

 

 

          (iv) enter or agree to enter into any Material Contract which may be
included in the Purchased Assets, or make or agree to make a material change or
modification to any existing Material Contract included in the Purchased Assets,
except for agreements relating to sale and purchase of Inventory from suppliers
in the ordinary course of business;

 

 

 

          (v) enter into any Contract regarding the license, sublicense,
agreement or permission to use Purchased Intellectual Property, other than in
the ordinary course of business;

 

 

 

          (vi) enter into any Contract for the sale of any of the Owned Real
Property or the sublease of any of the Leased Real Property;

 

 

 

          (vii) amend its certificate or articles of incorporation, bylaws,
certificate of formation, limited liability company agreement or other
organizational documents or take any other action if any such amendment or
action would have an adverse effect on the ability of any Seller to consummate
the Transactions or otherwise adversely affect the Business or the value,
utility or transferability of the Purchased Assets;

 

 

 

          (viii) purchase, redeem or agree to purchase or redeem any of its
equity interests, options, warrants or rights to purchase equity interests or
securities of any kind convertible or exchangeable for equity interests;

 

 

 

          (ix) acquire any entity or all or substantially all of the assets of
any entity or make any other investment outside the ordinary course of business;

41

--------------------------------------------------------------------------------

 

 

 

          (x) other than trade payables, salary and other compensation to
employees, and occupancy expenses related to owned and leased real property
incurred in the ordinary course of business create or incur any Indebtedness in
excess of $500,000 in the aggregate;

 

 

 

          (xi) other than the extension of credit to customers or advances to
employees in the ordinary course of business, make any loan, guaranty or other
extension of credit to any Person or enter into any commitment to make any loan,
advance, guaranty or other extension or credit;

 

 

 

          (xii) make or modify any material Tax election;

 

 

 

          (xiii) declare, issue, make or pay any dividend or other distribution
of assets, whether consisting of money, other personal property, real property
or other thing of value, to holders of its equity interests;

 

 

 

          (xiv) enter into, amend or modify any transaction or Contract with any
Affiliate, director, officer, manager or employee of any Seller except in the
case of employees pursuant to written Contracts existing as of the date hereof
and made available to Purchaser; provided that in no event shall the Sellers
take any action that will increase the liability of the Purchaser under Section
6.02(e) or Section 6.02(f);

 

 

 

          (xv) take any other action that would require Bankruptcy Court
approval unless such approval is obtained; or

 

 

 

          (xvi) agree to take any of the actions specified in this Section 5.02,
except as expressly contemplated by this Agreement and the Ancillary Agreements.

 

 

                    Section 5.03 Access to Information. From the date hereof
until the Closing, and subject to any confidentiality obligations to which the
Sellers may be bound, upon reasonable notice, the Sellers shall, and shall cause
their respective Representatives, accountants and counsel to: (a) afford the
Purchaser, its Affiliates, potential financing sources and their respective
authorized Representatives reasonable access to the offices, properties and
books and records of the Sellers (to the extent relating to the Business, the
Purchased Assets or the Assumed Liabilities), including access to conduct
environmental site assessments; and (b) furnish to the respective authorized
Representatives of the Purchaser and its Affiliates and potential financing
sources such additional financial and operating data and other information
regarding the Business, the Purchased Assets and the Assumed Liabilities (or
copies thereof) as the Purchaser may from time to time reasonably request;
provided, however, that any such access or furnishing of information shall be
(i) conditioned upon the party receiving such access or information entering
into a confidentiality agreement with the Sellers containing terms reasonably
acceptable to the Sellers and (ii) conducted during normal business hours, under
the supervision of the applicable Seller’s personnel and in such a manner as not
to interfere with the normal operations of the Business.

                    Section 5.04 Regulatory and Other Authorizations; Notices
and Consents. The Purchaser and the Sellers shall each use their commercially
reasonable efforts to promptly obtain all waivers, authorizations, notices to
proceed, consents, orders and approvals of all

42

--------------------------------------------------------------------------------

Governmental Authorities, officials and other Persons, make all required
filings, applications and petitions with, and give all required notices to, the
applicable Governmental Authorities and other Persons that may be or become
necessary for its execution and delivery of, and the performance of its
obligations pursuant to, this Agreement and the Ancillary Agreements and will
cooperate fully with the other parties in promptly seeking to obtain all such
waivers, authorizations, consents, orders, notices to proceed and approvals.
Without limiting the generality of the foregoing, the parties hereto shall make,
or cause to be made, all filings required (if any) of each of them or any of
their respective Subsidiaries or Affiliates under the HSR Act with respect to
the transactions contemplated hereby as promptly as practicable and, in any
event, within 10 days after the date hereof, and the parties hereto shall use
their commercially reasonable efforts to respond to any requests for additional
information made by any Governmental Authority to which any such filing was
made, to cause any applicable waiting periods to terminate or expire at the
earliest possible date and to resist vigorously, at their respective cost and
expense, any assertion that the transactions contemplated herein constitute a
violation of the HSR Act, all to the end of expediting consummation of the
Transactions.

                    Section 5.05 Permits and Licenses. Commencing on the date of
this Agreement, the parties, cooperating in good faith, shall use commercially
reasonable efforts to take such steps, including the filing of any required
applications with Governmental Authorities, as may be necessary (i) to effect
the transfer of the Permits and Licenses to the Purchaser on or as soon as
practicable after the Closing Date, to the extent such transfer is permissible
under applicable Law, and (ii) to enable the Purchaser to obtain, on or as soon
as practicable after the Closing Date, any additional licenses, permits,
approvals, consents, certificates, registrations, and authorizations (whether
governmental, regulatory, or otherwise) as may be necessary for the lawful
operation of the Business from and after the Closing Date.

                    Section 5.06 Environmental Related Actions. Sellers shall,
at their own cost and expense, be responsible for complying with the notice and
transfer requirements of any Environmental Laws regarding the sale or transfer
of the Owned Real Property and the Leased Real Property in compliance with, and
within the time required under, Environmental Laws. All of the Environmental
Permits will be modified or transferred, as the case may be, by the Sellers in
compliance with, and within the time required under, Environmental Laws.

                    Section 5.07 Intellectual Property.

                    (a) No later than twenty (20) Business Days following the
Closing, each Seller shall, and shall cause each of its Affiliates to, file
amendments with the appropriate Governmental Authorities changing its corporate
name, “doing business as” name, trade name, and any other similar corporate
identifier (each, a “Corporate Name”) to a Corporate Name that does not contain
any of the Purchased Trademarks comprising the Transferred Intellectual
Property.

                    (b) The Sellers shall use commercially reasonable efforts to
assign to the Purchaser those Contracts concerning Purchased Licensed
Intellectual Property that require third party consents and shall assign to the
Purchaser all other Contracts concerning Purchased Licensed Intellectual
Property, or otherwise shall obtain for the Purchaser and its Affiliates the
right to use Purchased Licensed Intellectual Property, such that, beginning on
the Closing Date,

43

--------------------------------------------------------------------------------

the Purchaser and its Affiliates will have valid and enforceable rights to use
all Purchased Licensed Intellectual Property as it was used by or for the
benefit of the Business (including all configurations and customizations
thereof) prior to the Closing. Prior to the Closing Date, the Sellers shall use
their commercially reasonable efforts to obtain all third party consents
necessary to assign such agreements or to obtain such rights and the Purchaser
shall cooperate with the Sellers in good faith to assist the Sellers in
obtaining such consents.

                    (c) On or before the Closing Date, the Sellers shall deliver
to the Purchaser all records and information in the Sellers’ possession or under
the Sellers’ control concerning the Purchased Owned Intellectual Property, and
all copies thereof, including, but not limited to, any license and settlement
agreements, the documentation, source code and object code for all computer
software, documentation concerning registrations and applications, prosecution
histories, correspondence with Governmental Authorities, litigation files
relating to infringements, disputes or demands, including opposition and
cancellation proceedings, cease and desist and protest letters, and all
documents concerning security interests, mortgages, liens and other
encumbrances.

                    Section 5.08 Further Action. Each party hereto shall use its
commercially reasonable efforts to take, or cause to be taken, all appropriate
action, to do or cause to be done all things necessary, proper or advisable
under applicable Law, and to execute and deliver such documents and other
papers, as may be required to carry out the provisions of this Agreement and
consummate and make effective the Transactions, including using its commercially
reasonable efforts to defend any lawsuits or other legal proceedings, whether
judicial or administrative, whether brought derivatively or on behalf of third
parties (including any Governmental Authority), challenging this Agreement.
Without limiting the generality of the foregoing, (i) each of the Sellers shall
use its commercially reasonable efforts to (x) to cause the Excluded Incentive
Assets to be transferred and assigned to Purchaser at the Closing and any
requisite Consent for such transfer and assignment to be obtained, and (y) to
cause its accountants, attorneys, advisors, employees and other Representatives
to cooperate with the Purchaser in order to consummate and make effective the
Transactions, and (ii) Purchaser shall use its commercially reasonable efforts
to satisfy any conditions to consummation of the financing transaction
contemplated by the Credit Agreement. In case at any time after the Closing Date
any further action is reasonably necessary to carry out the purposes of this
Agreement, the Sellers and the Purchaser shall take all such necessary action,
including, without limitation, each Seller using its commercially reasonable
efforts to cause the Excluded Incentive Assets to be transferred and assigned to
Purchaser after the Closing if any requisite Consent for such transfer and
assignment is not obtained prior to the Closing..

                    Section 5.09 Cooperation and Exchange of Information.

                    (a) The parties hereto will provide the other parties (at no
charge) with such cooperation and information as may be reasonably requested in
preparing or finalizing any financial statements or accounting records or filing
any Tax Return, amended Tax Return or claim for refund, determining any
liability for Taxes or a right to a refund of Taxes or participating in or
conducting any audit or other proceeding in respect of Taxes relating to the
Purchased Assets or the Business. Such cooperation and information shall include
providing reasonable access to accounting systems and records and providing
copies of relevant Tax

44

--------------------------------------------------------------------------------

Returns or portions thereof, together with accompanying schedules and related
work papers and documents relating to rulings or other determinations by taxing
authorities. Each of the parties will make themselves (and their respective
employees and Representatives) reasonably available, on a mutually convenient
basis, to provide explanations of any documents or information provided under
this Section 5.09(a) and to provide reasonable assistance with the preparation
or finalization of any financial statements or accounting records and shall
enter into a reasonable transition agreement which allows Sellers to utilize
certain agreed-upon employees of Purchaser for this purpose in consideration of
a reasonable fee to be paid through Sellers’ bankrupt estate. Each of the
parties will retain all Tax Returns, schedules and work papers and all material
records or other documents in its possession (or in the possession of its
Affiliates) relating to Tax matters relevant to the Purchased Assets or the
Business for the taxable period first ending after the Closing and for all prior
taxable periods (the “Tax Documents”) until the expiration of the statute of
limitations of the taxable periods to which such Tax Returns and other documents
relate, without regard to extensions. After such time or at any other time when
the parties want to dispose the Tax Documents, before any of the parties shall
dispose of any such documents in its possession (or in the possession of its
Affiliates), the other party shall be given the opportunity, after 90 days’
prior written notice, to remove and retain all or any part of such documents as
such other party may select (at such other party’s expense). In the event that a
Seller is liquidated or otherwise ceases to be a going concern prior to the
expiration of the period described in the second preceding sentence and such
Seller’s Tax Documents are not retained by any such Seller’s Affiliate, such
Seller shall offer the Purchaser the opportunity described in the preceding
sentence (with 90 days’ prior written notice or such shorter period of notice as
may be practicable) to remove and retain Tax Documents (at Purchaser’s expense)
and such Seller may then dispose of any such documents not removed by the
Purchaser. If it is not practical to give the other party the right to retain
Tax Documents, the other party may instead be given a reasonable opportunity to
make copies, at its own expense of such Tax Documents. Any information obtained
under this Section 5.09(a) shall be kept confidential, except as may be
otherwise required in connection with the filing of Tax Returns or claims for
refund or in conducting an audit or other proceeding.

                    (b) The Sellers shall not take any actions (including, but
not limited to, filing any Tax Return or amended Tax Return, responding to any
audit or inquiry by a taxing authority, or settling or compromising any
controversy with a taxing authority) that could materially affect the Tax
Liability of the Purchaser without the prior written consent of the Purchaser,
which consent shall not be unreasonably withheld or delayed, provided that this
Section 5.09(b) shall not apply to income Taxes or Tax Returns in respect
thereof.

                    Section 5.10 Conveyance Taxes. In the event that any
Conveyance Taxes (as may be reduced or eliminated pursuant to Section 1146(b) of
the Bankruptcy Code and/or the Sale Order entered by the Bankruptcy Court) are
assessed on the transfer of the Purchased Assets to the Purchaser, the Purchaser
shall pay such Conveyance Taxes. The Sellers shall complete and file all returns
associated therewith.

                    Section 5.11 Nondisclosure. For the period from the date
hereof (a) in the case of the Purchaser, until Closing and (b) in the case of
each Seller, indefinitely, no such Person shall disclose to the public or to any
third party any material non-public information concerning or relating to the
other parties hereto, other than with the express prior written consent of such

45

--------------------------------------------------------------------------------

other parties, except as may be required by applicable Law or the Bankruptcy
Court, in which event the contents of any proposed disclosure shall be discussed
with such other parties before release; provided, however, that notwithstanding
anything to the contrary contained in this Agreement, any party hereto may
disclose such information (a) to any of its stockholders, members, Affiliates,
agents, Representatives and existing and potential financing sources who need to
know such information for the sole purpose of evaluating, negotiating or
implementing the Transactions, (b) where such disclosure is required under any
applicable Law, or (c) in the case of Sellers, to (A) the DIP Lenders, (B) the
statutory committee of unsecured creditors appointed by the Bankruptcy Court in
respect of the Chapter 11 Cases (the “Creditors’ Committee”), or (C) the Term
Loan Lenders or (D) the Representatives of the DIP Lenders, the Creditors’
Committee or the Term Loan Lenders. For the avoidance of doubt, as of the
Closing, the Purchased Assets and the Assumed Liabilities (and any material
non-public information with respect thereto) shall be deemed the confidential
information of the Purchaser, and the Sellers shall maintain the confidentiality
thereof in accordance with the terms of this Section 5.11.

                    Section 5.12 Documents at Closing. Subject to the terms
hereof, each party hereto agrees to execute and deliver on the Closing Date
those documents identified in Section 2.09 and 2.10 to which it is a party.

                    Section 5.13 Non-Competition; Non-Solicitation.

                    (a) As an inducement for the Purchaser to enter into this
Agreement and in consideration for the consideration to be paid under this
Agreement to the Sellers, each Seller agrees that from and after the Closing
until the date that is the five (5) year anniversary of the Closing Date, within
the United States of America or anywhere else in the world, none of the Sellers
will, directly or indirectly, engage or invest in, own, manage, operate,
finance, control or participate in the ownership, management, operation,
financing, or control of, be associated with, or in any manner connected with,
lend, or otherwise advance credit to, or render services or advice to any
business that manufactures, designs, distributes, sources, markets, sells or
provides products or services similar to the products or services manufactured,
designed, distributed, sourced, marketed, sold or provided by the Business
currently or as of the Closing Date or directly or indirectly solicit the
business of any Person known to any Seller to be a customer of the Purchaser or
the Business or induce or attempt to induce any customer, supplier, licensee or
business relation of the Purchaser or the Business to cease doing business with
the Purchaser or the Business.

                    (b) For a period of five (5) years from and after the
Closing: (a) no Seller will, directly or indirectly, (i) hire any employee of
the Purchaser or any of its Affiliates, provided that a Seller may hire any
person who contacts such Seller on his or her own initiative without any direct
or indirect solicitation by or encouragement from such Seller, or (ii) in any
way interfere with the relationship between the Purchaser or any of its
Affiliates and any employees thereof.

                    Section 5.14 Parties’ Access to Records After Closing. Each
Seller acknowledges that all customer lists, records and other information
pertaining to any Seller, the Business or its customers that are included in the
Purchased Assets are proprietary, confidential information and that on and after
the Closing, all such lists, records and information shall be the property of
the Purchaser. Each of the parties hereto agrees to preserve until December 31,

46

--------------------------------------------------------------------------------

2010, or the expiration of the applicable statute of limitations for documents
necessary to prepare Tax returns, all records in its possession relating to any
of the Purchased Assets, Assumed Liabilities or the Business for all time
periods hereof ended on or prior to the Closing Date or relating to the
transactions contemplated herein. In the event that any party hereto needs and
requests access to such records in the possession of any other party hereto
relating to any of the Purchased Assets, the Assumed Liabilities, the Business
or the Transactions for the purpose of (i) preparing income Tax returns, (ii)
for complying with any audit request, subpoena or other investigative demand by
any Governmental Authority, (iii) for any civil litigation, (iv) the
administration, resolution and wind-down of the Bankruptcy Cases, and (v) any
other legitimate purpose not injurious to such other party, such other party
will allow such requesting party and its authorized Representatives and agents
reasonable access to such records and to that party’s employees and
Representatives at no charge during normal business hours at such other party’s
place of business for the sole purpose of obtaining information for use as
aforesaid and will permit such requesting party to make extracts and copies
thereof as may be necessary or convenient and, if required for such purpose, to
have access to and copies of original documents (at such requesting party’s
expense).

                    Section 5.15 Notification of Certain Matters. Except with
respect to the actions required by this Agreement, LGI shall give prompt notice
to the Purchaser, and the Purchaser shall give prompt notice to LGI, of (i) the
occurrence or non-occurrence of any event, the occurrence or non-occurrence of
which would cause any of its representations or warranties in this Agreement to
be untrue or inaccurate in any material respect at or prior to the Closing Date
and (ii) any material failure of any Seller, on the one hand, or the Purchaser,
on the other hand, as the case may be, to comply with or satisfy any covenant,
condition or agreement to be complied with or satisfied by it under this
Agreement; provided, however, the delivery of any notice pursuant to this
Section 5.15 shall not limit or otherwise affect the remedies available to the
party receiving such notice under this Agreement.

                    Section 5.16 Customers and Suppliers. The Sellers shall,
promptly following the request thereof by the Purchaser, seek and use its
reasonable best efforts to arrange such meetings and telephone conferences with
all material customers and suppliers of the Sellers as may be necessary and
appropriate for the Purchaser to conduct a comprehensive review of the Sellers’
relations with its customers and suppliers.

                    Section 5.17 COBRA Matters. If within two (2) days prior to
the Closing Date the Purchaser provides written notice to LGI that Purchaser
elects for Sellers to provide the notification described below in this Section
5.17 (such written notice by Purchaser to LGI, the “COBRA Notice Election”),
Sellers shall prior to the Closing Date provide notification of the right to
receive continued health benefit coverage under Sellers’ health benefit plans
pursuant to Section 4980B of the Tax Code to all qualified beneficiaries (as
defined in Section 4980B(g)(1)(D) of the Tax Code) who have lost coverage under
Sellers’ health benefit plans as a result of the “qualifying event” defined in
Tax Code Section 4980B(f)(3)(F), which qualified beneficiaries are listed on
Section 8.02(m) of the Sellers’ Disclosure Schedule, and shall provide evidence
of the foregoing to Purchaser in a form that is reasonably satisfactory to
Purchaser.

47

--------------------------------------------------------------------------------

ARTICLE VI EMPLOYEE MATTERS

                    Section 6.01 Employment.

                    (a) Transferred Employees. Prior to the Closing, Purchaser
shall deliver, in writing, an offer of employment to each of the employees who
remain employed immediately prior to the Closing by any of the Sellers or their
Subsidiaries to commence immediately following the Closing; provided that any
offer of employment shall be contingent on the Closing actually occurring. Each
such offer of employment shall be at the same salary or hourly wage rate and
position in effect immediately prior to the Closing. Such individuals who accept
such offer by the Closing Date are hereinafter referred to as the “Transferred
Employees.”

                    (b) Standard Procedure. Pursuant to the “Standard Procedure”
provided in Section 4 of Revenue Procedure 2004-53, (i) Purchaser and Sellers
shall report on a predecessor/successor basis as set forth therein, (ii) Sellers
will not be relieved from filing a Form W-2 with respect to any Transferred
Employees, and (iii) Purchaser will undertake to file (or cause to be filed) a
Form W-2 for each such Transferred Employee with respect to the portion of the
year during which such Transferred Employees are employed by Purchaser that
includes the Closing Date, excluding the portion of such year that such
Transferred Employees were employed by Sellers or their Subsidiaries.

                    Section 6.02 Employee Benefits.

                    (a) Benefits. Purchaser shall provide or cause to be
provided for a period of one (1) year following the Closing Date or such longer
period of time required by applicable Law to each of the Transferred Employees,
compensation (including salary, wages and opportunities for commissions,
overtime and premium pay) and employee benefits that are, in the aggregate
substantially equivalent to those provided to the Transferred Employees
immediately prior to the Closing; provided that Purchaser shall not have any
obligation to provide equity-based benefits, defined benefit pension benefits
(qualified or non-qualified), retiree medical or life insurance benefits,
incentive or bonus plans or arrangements or issue, or adopt any plans or
arrangements providing for the issuance of, shares of capital stock, warrants,
options or other rights in respect of any shares of capital stock of any entity
or any securities convertible or exchangeable into such shares pursuant to any
such plans or arrangements; provided, further, that no plans or arrangements of
Sellers providing for such benefits or issuances shall be taken into account in
determining whether employee benefits are substantially equivalent in the
aggregate.

                    (b) Past Service Credit. For purposes of eligibility,
vesting and for calculating of severance and vacation benefits (but not for
benefit accrual purposes generally) under the employee benefit plans of
Purchaser providing benefits to Transferred Employees (other than any
equity-based plans or nonqualified deferred compensation plans or arrangements)
(the “Purchaser Plans”), Purchaser shall credit each Transferred Employee with
his or her years of service with Sellers, their Subsidiaries and any predecessor
entities, to the same extent as such Transferred Employee was entitled
immediately prior to the Closing to credit for such service under any similar
Employee Plan. Notwithstanding the foregoing, nothing herein shall be construed
to require crediting of service that would result in a duplication of benefits.

48

--------------------------------------------------------------------------------

                    (c) Medical and LTD. Purchaser shall provide Transferred
Employees with uninterrupted benefits coverage as of the Closing Date with
respect to group medical benefits and long term disability insurance. The
Purchaser Plans which are health benefit plans shall not deny Transferred
Employees coverage on the basis of pre-existing conditions in the plan year in
which the Closing occurs to the extent the pre-existing condition exclusions
were waived or satisfied under an analogous Employee Plan as of the Closing Date
and shall credit, to the extent commercially practicable, such Transferred
Employees for any deductibles and out-of-pocket expenses paid in the calendar
year of initial participation in the Purchaser Plans in the plan year in which
the Closing occurs.

                    (d) Accrued Wages and Vacation. Except as required by
applicable Law, Purchaser shall be responsible for all Liabilities with respect
to Transferred Employees attributable to their (i) accrued and unpaid salary or
wages as of the Closing Date, and (ii) accrued and unused vacation, sick days
and personal days through the Closing Date. The Purchaser shall continue the
Sellers’ vacation policy in effect as of the date hereof from the Closing Date
to the end of the calendar year in which the Closing Date occurs.

                    (e) Severance. Each Transferred Employee whose employment
terminates prior to the first anniversary of the Closing Date shall be entitled
to receive severance benefits, if any, upon the same terms and in the same
amount as would be payable under the applicable Employee Plan set forth in
Section 6.02(e) of the Sellers’ Disclosure Schedule.

                    (f) Retention Bonus. Purchaser shall provide retention
bonuses to each of the key employees and in the aggregate amounts set forth in
and disclosed to the Purchaser in Section 6.02(f) of the Sellers’ Disclosure
Schedule. The retention bonus for any such employee shall be paid in two equal
installments: one-half payable six (6) months following the Closing Date and the
remaining half payable on the first anniversary of the Closing Date, in each
case only if the employee has not terminated his or her employment relationship
with the Purchaser prior to such payment date (other than by reason of without
cause or for good reason (as such terms are defined in the Sellers’ severance
plan).

                    (g) IBNR Liabilities. The Purchaser will assume an
obligation to pay,to one or more segregated bank accounts to be notified in
writing by Sellers to Purchaser prior to the Closing Date, any unpaid claims
that were incurred under Sellers’ self-insured medical, dental, and prescription
drug benefit plans prior to the Closing Date and are payable under the terms of
such plans and reported to Sellers or Sellers’ benefits administration
representatives on or before the 60th day following the Closing Date (such
claims, the “IBNR Liabilities”, and such period, the “IBNR Claims Period”), it
being understood for the avoidance of doubt that the Purchaser is not assuming
the sponsorship of or any Liabilities under Sellers’ medical, dental and
prescription drug benefit plans and that Sellers will further retain
responsibility for administering the payment of all claims under such plans.
Sellers shall promptly take all commercially reasonable actions to (i) amend
their medical, dental and prescription drug plans to require that all claims
incurred thereunder must be submitted to Sellers or their benefits
administration representatives for payment within sixty (60) days following the
Closing Date to be eligible for payment, and (ii) communicate such amendments to
all plan participants and beneficiaries and Sellers’ benefits administration
representatives. Sellers shall promptly provide Purchaser with (i) copies of
such plan amendments and the general form of communications to participants and
beneficiaries,

49

--------------------------------------------------------------------------------

together with information regarding the date and manner of communication, and
(ii) reasonably detailed claims information as such information becomes
available during the IBNR Claims Period so that Purchaser has an opportunity to
review such information.

                    (h) Nothing contained in this Section 6.02 or elsewhere in
this Agreement shall be construed to prevent the termination of employment of
any individual Transferred Employee or any change in the employee benefits
available to any individual Transferred Employee. Nothing contained in this
Article VI or any other provision of this Agreement, (i) shall be construed to
establish, amend, or modify any benefit or compensation plan, program, agreement
or arrangement, (ii) shall limit the ability of Purchaser or any of its
Affiliates to amend, modify or terminate any benefit or compensation plan,
program, agreement or arrangement at any time assumed, established, sponsored or
maintained by any of them, or (iii) create any third-party beneficiary rights or
obligations in any Person (including any Transferred Employee) other than the
parties to this Agreement or any right to employment or continued employment or
to a particular term or condition of employment with Purchaser or any of its
Affiliates.

ARTICLE VII BANKRUPTCY COURT MATTERS

                    Section 7.01 Bankruptcy Court Filings. Purchaser agrees that
it will promptly take such actions as are reasonably requested by Sellers to
assist in obtaining entry of the Sale Order and a finding of adequate assurance
of future performance by Purchaser, including furnishing affidavits or other
documents or information for filing with the Bankruptcy Court for the purposes,
among others, of providing necessary assurances of performance by Purchaser
under this Agreement and demonstrating that Purchaser is a “good faith”
purchaser under Section 363(m) of the Bankruptcy Code. Purchaser shall not,
without the prior written consent of Sellers, file, join in, or otherwise
support in any manner whatsoever any motion or other pleading relating to the
sale of the Purchased Assets hereunder. In the event the entry of the Sale Order
shall be appealed, Sellers and Purchaser shall use their respective reasonable
efforts to defend such appeal.

ARTICLE VIII CONDITIONS TO CLOSING

                    Section 8.01 Conditions to Obligations of the Sellers. The
obligations of the Sellers to consummate the Transactions shall be subject to
the satisfaction at or prior to the Closing Date of each of the following
conditions, any one or more of which may be waived (but only in writing) by LGI
(provided that no such waiver shall be deemed to have cured any breach of any
representation, warranty or covenant made in this Agreement):

                    (a) Representations, Warranties and Covenants. (i) All of
the representations and warranties made by the Purchaser in this Agreement and
in the Ancillary Agreements to which it is a party shall be true and correct in
all material respects (other than those representations and warranties that are
qualified by materiality, which shall be true and correct in all respects) as of
the date hereof and as of the Closing Date as though made at and as of the
Closing Date (except to the extent such representations and warranties expressly
speak as of an earlier date, which shall be true and correct as of such date);
provided, however, that in the event of a breach of a representation or
warranty, other than a representation or warranty qualified by a

50

--------------------------------------------------------------------------------

Material Adverse Effect, the condition set forth in this Section 8.01(a)(i)
shall be deemed satisfied unless the effect of all such breaches of
representations and warranties taken together result in a Material Adverse
Effect; (ii) the Purchaser shall have performed and complied in all material
respects with all agreements and covenants required by this Agreement to be
performed by the Purchaser on or prior to the Closing Date; and (iii) with
respect to clauses (i) and (ii), at the Closing there shall be delivered to LGI
a certificate signed by a duly authorized representative of the Purchaser to the
foregoing effect.

                    (b) Governmental Approvals. All authorizations, consents,
orders or approvals of, or declarations or filings with, or expirations of
waiting periods imposed by, any Governmental Authority which are necessary to
consummate the transactions contemplated hereby shall have been filed, been
obtained or occurred and such authorizations, consents, orders or approvals
shall not have expired or been withdrawn.

                    (c) No Order. No Governmental Authority shall have enacted,
issued, promulgated, enforced or entered any Law or Order (whether temporary,
preliminary or permanent) that has the effect of making the Transactions illegal
or otherwise restraining, prohibiting or materially restricting the consummation
of such Transactions.

                    (d) Sale Order. The Bankruptcy Court shall have entered the
Sale Order in form and substance reasonably acceptable to the Purchaser and the
Sellers and such Sale Order shall be a Final Order.

                    (e) Closing Deliveries. (i) LGI shall have received all of
the deliverables of the Purchaser as set forth in Section 2.10.

                    Section 8.02 Conditions to Obligations of the Purchaser. The
obligations of the Purchaser to consummate the Transactions shall be subject to
the satisfaction at or prior to the Closing Date of each of the following
conditions, any one or more of which may be waived (but only in writing) by the
Purchaser (provided that no such waiver shall be deemed to have cured any breach
of any representation, warranty or covenant made in this Agreement):

                    (a) Representations, Warranties and Covenants. (i) All of
the representations and warranties made by the Sellers in this Agreement and in
the Ancillary Agreements shall be true and correct in all material respects
(other than those representations and warranties that are qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) as of the date hereof and as of the Closing Date as though made at and
as of the Closing Date (except to the extent such representations and warranties
expressly speak as of an earlier date, which shall be true and correct as of
such date); provided, however, that in the event of a breach of a representation
or warranty, other than a representation or warranty qualified by a Material
Adverse Effect, the condition set forth in this Section 8.02(a)(i) shall be
deemed satisfied unless the effect of all such breaches of representations and
warranties taken together result in a Material Adverse Effect; (ii) each Seller
shall have performed and complied in all material respects with all agreements
and covenants required by this Agreement to be performed by such Seller on or
prior to the Closing Date; and (iii) with respect to clauses (i) and (ii), at
the Closing there shall be delivered to the Purchaser a certificate signed by a
duly authorized representative of each Seller to the foregoing effect.

51

--------------------------------------------------------------------------------

                    (b) Governmental Approvals. All authorizations, consents,
orders or approvals of, or declarations or filings with, or expirations of
waiting periods imposed by, any Governmental Authority which are necessary to
consummate the transactions contemplated hereby shall have been filed, been
obtained or occurred and such authorizations, consents, orders or approvals
shall not have expired or been withdrawn.

                    (c) No Order. No Governmental Authority shall have enacted,
issued, promulgated, enforced or entered any Law or Order (whether temporary,
preliminary or permanent) that has the effect of making the Transactions
illegal, otherwise restraining, prohibiting or materially restricting the
consummation of such Transactions or limiting or restricting Purchaser’s conduct
or operation of the Business following consummation of the Transactions or
requiring Purchaser or its Affiliates to divest or hold separate any assets or
businesses.

                    (d) Sale Order. The Bankruptcy Court shall have entered the
Sale Order in form and substance reasonably acceptable to the Purchaser and the
Sellers and such Sale Order shall be a Final Order.

                    (e) No Material Adverse Effect. Since the date of this
Agreement, there shall not have occurred any Material Adverse Effect.

                    (f) Closing Deliveries. The Purchaser shall have received
all of the deliverables of the Sellers as set forth in Section 2.09.

                    (g) Title Policy. Except as would not have a Material
Adverse Effect, the Purchaser shall have received, at its sole cost, one or more
policies and/or a commitment to issue one or more policies of title insurance,
designating the Purchaser as the named insured, insuring marketable title to all
Owned Real Property and Leased Real Property included in the Purchased Assets
free and clear of any Liens other than Permitted Liens.

                    (h) Release of Liens. To the extent that the Sale Order
authorizes the Sellers to file, execute, deliver and/or file Uniform Commercial
Code termination statements, lien releases, discharges, financing change
statements and such other documents, notices or instruments absent the consent
of the holder of a Lien, the Sellers shall have executed, delivered and/or filed
or authorized the Purchaser to file such termination statements, lien releases,
discharges, financing change statements or other documents, notices or other
instruments as the Purchaser may reasonably deem necessary to release Liens
(other than Permitted Encumbrances) on the Purchased Assets, to the extent they
are authorized to do so absent the consent of the holder of the Lien.

                    (i) Absence of Investigations and Proceedings. There shall
not be in effect any Order by a Governmental Authority of competent jurisdiction
restraining, enjoining or otherwise prohibiting the consummation of the
Transactions contemplated hereby. There shall have not been commenced or
threatened any proceeding or investigation by a Governmental Authority of
competent jurisdiction for the purpose of restraining, prohibiting or materially
restricting the consummation of such Transactions or materially limiting or
materially restricting

52

--------------------------------------------------------------------------------

Purchaser’s conduct or operation of the Business following consummation of the
Transactions or requiring Purchaser or its Affiliates to divest or hold separate
any assets or businesses.

                    (j) Required Consents. Each of the third party consents set
forth on Section 8.02(j) of the Sellers’ Disclosure Schedule (each a “Required
Consent”) have been received by the Purchaser and are in full force and effect.

                    (k) 365(d)(4)(B) Order. The Bankruptcy Court shall have
entered an Order pursuant to section 365(d)(4)(B) of the Bankruptcy Code
extending the time for Sellers to assume or reject unexpired leases of
nonresidential real property under which the Sellers are the lessees for ninety
(90) days after the date that is one hundred and twenty (120) days after the
Petition Date.

                    (l) Purchaser Credit Facility. On or prior to the Closing,
the Purchaser shall have consummated the financing transaction contemplated
under the Credit Agreement to enable Purchaser to consummate the transactions
contemplated hereunder and to perform its obligations under this Agreement.

                    (m) COBRA Obligations. To the extent that the Purchaser
provides LGI the COBRA Notice Election pursuant to Section 5.17, Sellers shall
have provided notification of the right to receive continued health benefit
coverage under Sellers’ health benefit plans pursuant to Section 4980B of the
Tax Code to all qualified beneficiaries (as defined in Section 4980B(g)(1)(D) of
the Tax Code) who have lost coverage under Sellers’ health benefit plans as a
result of the “qualifying event” defined in Tax Code Section 4980B(f)(3)(F),
which qualified beneficiaries are listed on Section 8.02(m) of the Sellers’
Disclosure Schedule, and shall have provided evidence of the foregoing to
Purchaser in a form that is reasonably satisfactory to Purchaser.

ARTICLE IX TERMINATION, AMENDMENT AND WAIVER

                    Section 9.01 Termination. This Agreement may be terminated
at any time prior to the Closing:

                    (a) by either LGI or the Purchaser if the Closing shall not
have occurred by the Termination Date; provided, however, that the right to
terminate this Agreement under this Section 9.01(a) shall not be available to
any party whose failure (or in the case of a Seller as the terminating party,
any Seller’s failure) to fulfill any obligation under this Agreement shall have
been the cause of, or shall have resulted in, the failure of the Closing to
occur on or prior to such date;

                    (b) by either the Purchaser or LGI in the event that any
Order restraining, enjoining or otherwise prohibiting the Transactions shall
have become a Final Order;

                    (c) by the Purchaser by written notice to LGI (i) if any
event occurs or condition exists which would render impossible the satisfaction
of one or more conditions to the obligations of the Purchaser to consummate the
transactions contemplated by this Agreement as set forth in Section 8.02, or
(ii) in accordance with Section 5.04;

53

--------------------------------------------------------------------------------

                    (d) by LGI by written notice to the Purchaser if any event
occurs or condition exists which would render impossible the satisfaction of one
or more conditions to the obligations of the Sellers to consummate the
transactions contemplated by this Agreement as set forth in Section 8.01;

                    (e) by the Purchaser if there has occurred a material
misrepresentation or other material breach by any Seller of its representations,
warranties or covenants set forth herein or in any Ancillary Agreement;
provided, however, that if such breach is susceptible to cure, subject to
Section 9.01(a), the breaching party or parties shall have twenty (20) calendar
days after receipt of written notice (which notice includes a summary
description of such breach) from the Purchaser of its intention to terminate
this Agreement if such breach continues in which to cure such breach;

                    (f) by LGI if there has occurred a material
misrepresentation or other material breach by the Purchaser of its
representations, warranties or covenants set forth herein or in any Ancillary
Agreement to which the Purchaser is a party; provided, however, that if such
breach is susceptible to cure, subject to Section 9.01(a), the Purchaser shall
have twenty (20) calendar days after receipt of written notice (which notice
includes a summary description of such breach) from LGI of its intention to
terminate this Agreement if such breach continues in which to cure such breach;

                    (g) by the Purchaser if all or substantially all of the
Sellers’ assets relating to the Business are sold, disposed of, or otherwise
liquidated to a purchaser (the “Alternate Purchaser”) other than in a sale to
the Purchaser pursuant to the transactions contemplated by this Agreement; or

                    (h) by the written consent of each of LGI and the Purchaser.

                    Section 9.02 Effect of Termination. In the event that this
Agreement shall be terminated pursuant to Section 9.01, all further obligations
of the parties under this Agreement shall terminate; provided that the
obligations of the parties contained in Section 5.11, Section 11.01 through
Section 11.15 and this Section 9.02 shall survive any such termination.

ARTICLE X NON-SURVIVAL OF REPRESENTATIONS AND WARRANTIES

                    Section 10.01 Non-Survival of Representations and
Warranties. The representations, warranties, covenants and agreements (other
than covenants and agreements that, by their terms, survive the Closing or
termination of this Agreement) in this Agreement shall terminate at the Closing,
or upon termination of this Agreement pursuant to Section 9.01, and, following
the Closing or the termination of this Agreement, as the case may be, no party
shall make any claim whatsoever for any breach of any such representation,
warranty or covenant hereunder, subject to Section 9.02.

ARTICLE XI GENERAL PROVISIONS

                    Section 11.01 Expenses. Except as otherwise specified in
this Agreement, all costs and expenses, including fees and disbursements of
counsel, financial advisors, accountants and other advisors, incurred in
connection with this Agreement and the Transactions shall be

54

--------------------------------------------------------------------------------

paid by the party incurring such costs and expenses, subject to Bankruptcy Court
approval, whether or not the Closing shall have occurred. As between the
Purchaser and the Sellers, the Sellers shall bear all of the costs of
administration of the Chapter 11 Cases.

                    Section 11.02 Notices. All notices, requests, claims,
demands and other communications hereunder shall be in writing and shall be
given or made (and shall be deemed to have been duly given or made upon receipt)
by delivery in person, by an internationally recognized overnight courier
service, by facsimile or registered or certified mail (postage prepaid, return
receipt requested) to the respective parties hereto at the following addresses
(or at such other address for any party as shall be specified by such party in a
notice given in accordance with this Section 11.02:

 

 

 

 

 

(i)

if to the Sellers:

 

 

 

 

 

Lenox Group Inc.

 

 

1414 Radcliffe Street

 

 

Bristol, PA 19007

 

 

Facsimile:

267-525-5646

 

 

Attention:

Louis A Fantin, SVP, General Counsel & Secretary

 

 

 

 

 

with a copy to:

 

 

 

 

 

Weil, Gotshal & Manges LLP

 

 

700 Louisiana Street, Suite 1600

 

 

Houston, Texas 77002-2784

 

 

Facsimile:

713-224-9511

 

 

Attention:

Alfredo R. Perez, Esq.

 

 

 

 

 

767 Fifth Avenue

 

 

New York, NY 10153

 

 

Facsimile:

212-735-4710

 

 

Attention:

Simeon Gold, Esq.

 

 

 

 

(ii)

if to the Purchaser:

 

 

 

 

 

LDG-Delaware Opco, Inc.

 

 

c/o Trumpet Investors L.P.

 

 

110 East 59th Street

 

 

Suite 200

 

 

New York, NY 10022

 

 

Facsimile:

212-371-7597

 

 

Attention:

Eric Kogan

55

--------------------------------------------------------------------------------

 

 

 

 

 

 

with a copy to:

 

 

 

 

 

Schulte Roth & Zabel

 

 

919 Third Avenue

 

 

New York, New York 10022

 

 

Facsimile:

(212) 593-5955

 

 

Attention:

Adam C. Harris, Esq.

 

 

 

David E. Rosewater, Esq.

                    Section 11.03 Public Announcements. Prior to the Closing,
neither the Purchaser, on the one hand, nor any of the Sellers, on the other
hand, shall make, or cause to be made, any press release or public announcement
in respect of this Agreement or the Transactions, or otherwise communicate with
any news media without the prior written consent of LGI or the Purchaser,
respectively, except (i) as otherwise required by Law, (ii) applicable stock
exchange regulation, (iii) in filings in the Bankruptcy Court or office of the
United States trustee, or (iv) for any press release or other public
announcement that is issued with respect to the Transaction when this Agreement
is executed and at Closing, and the parties to this Agreement shall cooperate as
to the timing and contents of any such press release, public announcement or
communication. After the Closing, the parties may issue public announcements
regarding the Transaction so long as such announcements, in the case of
announcements made by any Seller, do not disclose the specific terms or
conditions of this Agreement or any Ancillary Agreement except where such terms
and conditions have already been disclosed as required by Law, applicable stock
exchange regulation or in filings that the Sellers were required to make in the
Bankruptcy Court or office of the United States trustee.

                    Section 11.04 Severability. If any term or other provision
of this Agreement is invalid, illegal or incapable of being enforced by any Law
or public policy, all other terms and provisions of this Agreement shall
nevertheless remain in full force and effect for so long as the economic or
legal substance of the Transactions is not affected in any manner materially
adverse to any party hereto. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner in
order that the Transactions are consummated as originally contemplated to the
greatest extent possible.

                    Section 11.05 Entire Agreement. This Agreement (including
the Exhibits hereto) and the Ancillary Agreements constitute the entire
agreement of the parties hereto with respect to the subject matter hereof and
thereof and supersede all prior agreements and undertakings, both written and
oral, among the Sellers and the Purchaser with respect to the subject matter
hereof and thereof.

                    Section 11.06 Successors and Assigns. This Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors (including any trustee, receiver, receiver-manager,
interim receiver or monitor or similar officer appointed in respect of the
Sellers in the Chapter 11 Cases) and permitted assigns, but shall not be
assignable or delegable by the Sellers or Purchaser without the prior written
consent of the other party and by Order of the Bankruptcy Court. Notwithstanding
the foregoing, (i) prior to the Closing,

56

--------------------------------------------------------------------------------

Purchaser shall have the right to assign its rights and/or delegate its
obligations hereunder to any Affiliate that is directly or indirectly wholly
owned by Purchaser and (ii) after the Closing, Purchaser (or its permitted
assignee) shall have the right to assign its rights and/or delegate its
obligations hereunder (A) to any Affiliates, (B) to any financing sources for
collateral purposes or (C) to any subsequent purchaser of all or substantially
all of the stock or assets of Purchaser or the Business; provided, however, that
in each case Purchaser shall remain liable for the obligations of any assignee
to whom Purchaser assign its rights and/or obligations pursuant to this Section
11.06 except in the case of Section 11.06(ii)(C) where the subsequent purchaser
shall assume any such rights and/or obligations.

                    Section 11.07 Non-Recourse. No past, present or future
director, officer, employee, incorporator, member, partner, stockholder, agent,
attorney or representative of the respective parties to this Agreement, in such
capacity, shall have any liability for any obligations or liabilities of
Purchaser or Sellers, as applicable, under this Agreement or for any claim based
on, in respect of, or by reason of, the transactions contemplated hereby.

                    Section 11.08 Amendment. This Agreement may not be amended
or modified except (a) (i) by an instrument in writing signed by, or on behalf
of, LGI and the Purchaser or (ii) by a waiver in accordance with Section 11.09;
and, (b) to the extent such amendment or modification is material, by an Order
of the Bankruptcy Court.

                    Section 11.09 Waiver. Any Seller, on the one hand, or the
Purchaser, on the other hand, may: (a) extend the time for the performance of
any of the obligations or other acts of the other; (b) waive any inaccuracies in
the representations and warranties of the other contained herein or in any
document delivered by the other pursuant hereto; or (c) waive compliance with
any of the agreements or obligations of the other contained herein. Any such
extension or waiver shall be valid only if set forth in an instrument in writing
signed by the party to be bound thereby. Any waiver of any term or condition
shall not be construed as a waiver of any subsequent breach or a subsequent
waiver of the same term or condition, or a waiver of any other term or condition
of this Agreement. The failure of any party hereto to assert any of its rights
hereunder shall not constitute a waiver of any of such rights.

                    Section 11.10 No Third Party Beneficiaries. This Agreement
shall be binding upon and inure solely to the benefit of the parties hereto and
their respective successors and permitted assigns and nothing herein, express or
implied, is intended to or shall confer upon any other Person any legal or
equitable right, benefit or remedy of any nature whatsoever, including any
rights of employment for any specified period, under or by reason of this
Agreement.

                    Section 11.11 Governing Law. This Agreement shall be
governed by, and construed in accordance with, the Laws of the State of New York
and, to the extent applicable, the Bankruptcy Code. The parties hereto agree
that the Bankruptcy Court shall be the exclusive forum for enforcement of this
Agreement or the Transactions and (only for the limited purpose of such
enforcement) submit to the jurisdiction thereof; provided that if the Bankruptcy
Court determines that it does not have subject matter jurisdiction over any
action or proceeding arising out of or relating to this Agreement, then each
party: (a) agrees that all such actions or proceedings shall be heard and
determined in a New York federal court sitting in The City of New York; (b)
irrevocably submits to the jurisdiction of such court in any such action or

57

--------------------------------------------------------------------------------

proceeding; (c) consents that any such action or proceeding may be brought in
such courts and waives any objection that such party may now or hereafter have
to the venue or jurisdiction or that such action or proceeding was brought in an
inconvenient court; and (d) agrees that service of process in any such action or
proceeding may be effected by providing a copy thereof by any of the methods of
delivery permitted by Section 11.02 to such party at its address as provided in
Section 11.02 (provided that nothing herein shall affect the right to effect
service of process in any other manner permitted by Law).

                    Section 11.12 Waiver of Jury Trial. EACH OF THE PARTIES
HERETO HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS. EACH OF THE PARTIES HERETO HEREBY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.12.

                    Section 11.13 Currency. Unless otherwise specified in this
Agreement, all references to currency, monetary values and dollars set forth
herein shall mean United States (U.S.) dollars and all payments hereunder shall
be made in United States dollars.

                    Section 11.14 Construction. The parties hereto and their
respective legal counsel participated in the preparation of this Agreement, and
therefore, this Agreement shall be construed neither against nor in favor of any
of the parties hereto, but rather in accordance with the fair meaning thereof.

                    Section 11.15 Counterparts. This Agreement may be executed
and delivered (including by facsimile transmission) in one or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement.

[Remainder of page intentionally left blank]

58

--------------------------------------------------------------------------------

                    IN WITNESS WHEREOF, the Sellers and the Purchaser have
caused this Agreement to be executed as of the date first written above by their
respective officers thereunto duly authorized.

 

 

 

 

LENOX GROUP INC.

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

LENOX, INCORPORATED

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

LENOX WORLDWIDE, LLC

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

LENOX RETAIL, INC.

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

LENOX SALES, INC.

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

Title:

[Asset Purchase Agreement]

--------------------------------------------------------------------------------

 

 

 

 

FL 56 INTERMEDIATE, CORP.

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

D 56, INC.

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

LDG-DELAWARE OPCO, INC.

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

Title:

[Asset Purchase Agreement]

--------------------------------------------------------------------------------